Name: Commission Regulation (EC) No 865/2006 of 4Ã May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) NoÃ 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: tariff policy;  environmental policy;  technology and technical regulations;  natural environment;  marketing
 Date Published: nan

 19.6.2006 EN Official Journal of the European Union L 166/1 COMMISSION REGULATION (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1) and in particular Article 19 (1), (2) and (4) thereof, Whereas: (1) Provisions are required to implement Regulation (EC) No 338/97 and to ensure full compliance with the provisions of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), hereinafter the Convention. (2) In order to ensure the uniform implementation of Regulation (EC) No 338/97, it is necessary to lay down detailed conditions and criteria for the consideration of permit and certificate applications and for the issue, validity and use of such documents. It is therefore appropriate to lay down models to which those documents must correspond. (3) It is further necessary to lay down detailed provisions relating to the conditions and criteria for the treatment of specimens of animal species that are born and bred in captivity and of specimens of plant species that are artificially propagated in order to ensure the common implementation of the derogations applicable to such specimens. (4) The derogations for specimens that are personal and household effects provided for in Article 7(3) of Regulation (EC) No 338/97 require that provisions be specified to ensure compliance with paragraph 3 of Article VII of the Convention. (5) In order to ensure that general derogations from the internal trade prohibitions contained in Article 8(1) of Regulation (EC) No 338/97 are uniformly applied, it is necessary to lay down conditions and criteria with regard to their definition. (6) It is necessary to establish procedures for the marking of certain specimens of species in order to facilitate their identification and ensure enforcement of the provisions of Regulation (EC) No 338/97. (7) Provisions should be laid down regarding the contents, form and submission of the periodic reports provided for in Regulation (EC) No 338/97. (8) In order for future amendments to the Annexes to Regulation (EC) No 338/97 to be considered all relevant information should be available, particularly on the biological and trade status of species, their use and methods of controlling trade. (9) At the 12th session of the Conference of the Parties to the Convention, held in Santiago (Chile) from 3 to 15 November 2002, a number of Resolutions were adopted concerning; inter alia; simplified procedures for the issue of permits and certificates, a special certificate to facilitate the movement of certain categories of specimens that are part of a travelling exhibition, additional derogations regarding personal effects, updated requirements regarding the labelling of containers of caviar, and other measures of a routine and technical nature, including the alteration of the codes used in permits and certificates and amendments to the list of standard references used for determining the names of species listed in the Appendices to the Convention, and it is therefore necessary to take those Resolutions into account. (10) In view of the administrative burden entailed by the regulation of the export and import of live captive born and bred and personally owned animals and of personally owned animals introduced into the Community before Regulation (EC) No 338/97, Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora (2) or national legislation implementing the Convention became applicable, and of the fact that such exports and imports do not pose an obstacle to the protection of species of fauna in the wild, a special certificate should be created for those purposes. (11) Commission Regulation (EC) No 1808/2001 of 30 August 2001 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (3) therefore needs to be substantially amended. In view of the scope of those amendments and in the interests of clarity, that Regulation should be replaced in its entirety. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: CHAPTER I DEFINITIONS Article 1 Definitions For the purposes of this Regulation, in addition to the definitions laid down in Article 2 of Regulation (EC) No 338/97, the following definitions shall apply: (1) date of acquisition means the date on which a specimen was taken from the wild, born in captivity or artificially propagated; (2) second-generation offspring (F2) and subsequent generation offspring (F3, F4, and so on) means specimens produced in a controlled environment from parents that were also produced in a controlled environment, as distinct from specimens produced in a controlled environment from parents at least one of which was conceived in or taken from the wild (first-generation offspring (F1)); (3) breeding stock means all the animals in a breeding operation that are used for reproduction; (4) controlled environment means an environment that is manipulated for the purpose of producing animals of a particular species, that has boundaries designed to prevent animals, eggs or gametes of the species from entering or leaving, and the general characteristics of which may include but are not limited to artificial housing, waste removal, health care, protection from predators and the artificial supply of food; (5) a person normally residing in the Community means a person who lives in the Community for at least 185 days in each calendar year because of occupational ties, or, in the case of a person with no occupational ties, because of personal ties which show close links between that person and the place where he is living; (6) travelling exhibition means a sample collection, travelling circus, menagerie, or plant exhibition that is used for commercial display for the public; (7) transaction-specific certificates means certificates issued in accordance with Article 48 that are valid for specified transactions only within the territory of the issuing Member State; (8) specimen-specific certificates means certificates issued in accordance with Article 48, other than transaction-specific certificates. CHAPTER II FORMS AND TECHNICAL REQUIREMENTS Article 2 Forms 1. The forms on which import permits, export permits, re-export certificates, personal ownership certificates and applications for such documents are drawn up shall conform, except as regards spaces reserved for national use, to the model set out in Annex I. 2. The forms on which import notifications are drawn up shall conform, except as regards spaces reserved for national use, to the model set out in Annex II. They may contain a serial number. 3. The forms on which travelling exhibition certificates and applications for such documents are drawn up shall conform, except as regards spaces reserved for national use, to the model set out in Annex III. 4. The forms on which continuation sheets for personal ownership certificates and for travelling exhibition certificates are drawn up shall conform to the model set out in Annex IV. 5. The forms on which the certificates provided for in Articles 5(2)(b), 5(3), 5(4), 8(3) and 9(2)(b) of Regulation (EC) No 338/97 and applications for such certificates are drawn up shall conform, except as regards spaces reserved for national use, to the model set out in Annex V to this Regulation. Member States may, however, provide that, instead of the pre-printed text, boxes 18 and 19 are to contain only the relevant certification and/or authorisation. 6. The form of the labels referred to in Article 7(4) of Regulation (EC) No 338/97 shall conform to the model set out in Annex VI to this Regulation. Article 3 Technical specifications with regard to forms 1. The paper used for the forms referred to in Article 2 shall be free of mechanical pulp and dressed for writing purposes, and shall weigh at least 55 g/m2. 2. The size of the forms referred to in Article 2(1) to (5) shall be 210 x 297 mm (A4) with a maximum tolerance as to length of 18 mm less and 8 mm more. 3. The colour of the paper used for the forms referred to in Article 2(1) shall be as follows: (a) white for form 1, the original, with a guilloche pattern background, printed in grey on the front, so as to reveal any falsification by mechanical or chemical means; (b) yellow for form 2, the copy for the holder; (c) pale green for form 3, the copy for the exporting or re-exporting country in the case of an import permit, or the copy for return by customs to the issuing management authority in the case of an export permit or re-export certificate; (d) pink for form 4, the copy for the issuing management authority; (e) white for form 5, the application. 4. The colour of the paper used for the forms referred to in Article 2(2) shall be as follows: (a) white for form 1, the original; (b) yellow for form 2, the copy for the importer. 5. The colour of the paper used for the forms referred to in Article 2(3) and 2(5) shall be as follows: (a) yellow for form 1, the original, with a guilloche pattern background, printed in grey on the front, so as to reveal any falsification by mechanical or chemical means; (b) pink for form 2, the copy for the issuing management authority; (c) white for form 3, the application. 6. The colour of the paper used for the continuation sheets and labels referred to in Article 2(4) and 2(6) respectively shall be white. 7. The forms referred to in Article 2 shall be printed and completed in one of the official Community languages as specified by the management authorities of each Member State. They shall, where necessary, contain a translation of their contents in one of the official working languages of the Convention. 8. Member States shall be responsible for the printing of the forms referred to in Article 2, which, in the case of the forms referred to in Article 2(1) to (5) may be part of a computerised permit/certificate issuing process. Article 4 Completion of forms 1. Forms shall be completed in typescript. However, applications for import and export permits, for re-export certificates, for the certificates provided for in Articles 5(2)(b), 5(3), 5(4), 8(3) and 9(2)(b) of Regulation (EC) No 338/97, for personal ownership certificates and for travelling exhibition certificates, as well as import notifications, continuation sheets and labels, may be completed in manuscript, provided that this is done legibly, in ink and in block capitals. 2. Forms 1 to 4 of Annex I, forms 1 and 2 of Annex II, forms 1 and 2 of Annex III, forms 1 and 2 of Annex V, the continuation sheets referred to in Article 2(4) and the labels referred to in Article 2(6) may not contain any erasures or alterations, unless those erasures or alterations have been authenticated by the stamp and signature of the issuing management authority. In the case of the import notifications as referred to in Article 2(2) and the continuation sheets referred to in Article 2(4), erasures or alterations may also be authenticated by the stamp and signature of the customs office of introduction. Article 5 Contents of permits, certificates and applications for the issue of such documents Information and references in permits and certificates, as well as in applications for the issue of such documents, shall comply with the following requirements: (1) the description of specimens must, where it is provided for, include one of the codes contained in Annex VII; (2) for the indication of units of quantity and net mass, those contained in Annex VII must be used; (3) the taxa to which the specimens belong must be indicated to species level except where the species is differentiated to subspecies level in accordance with the Annexes to Regulation (EC) No 338/97 or where the Conference of the Parties to the Convention has decided that differentiation to a higher taxonomic level is sufficient; (4) the standard references for nomenclature contained in Annex VIII to this Regulation must be used to indicate the scientific names of taxa; (5) where required, the purpose of a transaction must be indicated using one of the codes contained in point 1 of Annex IX to this Regulation; (6) the source of specimens must be indicated using one of the codes contained in point 2 of Annex IX to this Regulation. Where the use of the codes referred to in point (6) is subject to compliance with the criteria laid down in Regulation (EC) No 338/97 or in this Regulation, they must comply with those criteria. Article 6 Annexes to forms 1. If an annex attached to any of the forms referred to in Article 2 is an integral part of that form, that fact and the number of pages shall be clearly indicated on the permit or certificate concerned and each page of the annex shall include the following: (a) the number of the permit or certificate and its date of issue; (b) the signature and the stamp or seal of the management authority which issued the permit or certificate. 2. Where the forms referred to in Article 2(1) are used for more than one species in a shipment, an annex shall be attached which, in addition to the information required under paragraph 1 of this Article, shall, for each species in the shipment, reproduce boxes 8 to 22 of the form concerned as well as the spaces contained in box 27 thereof for quantity/net mass actually imported or (re-)exported and, where appropriate, number of animals dead on arrival. 3. Where the forms referred to in Article 2(3) are used for more than one species, an annex shall be attached which, in addition to the information required under paragraph 1 of this Article, shall, for each species, reproduce boxes 8 to 18 of the form concerned. 4. Where the forms referred to in Article 2(5) are used for more than one species, an annex shall be attached which, in addition to the information required under paragraph 1 of this Article, shall, for each species, reproduce boxes 4 to 18 of the form concerned. Article 7 Permits and certificates issued by third countries 1. Article 4(1) and (2), Article 5(3), (4) and (5) and Article 6 shall apply in the case of decisions on the acceptability of permits and certificates issued by third countries for specimens to be introduced into the Community. 2. Where the permits and certificates referred to in paragraph 1 concern specimens of species that are subject to voluntarily fixed export quotas or export quotas allocated by the Conference of the Parties to the Convention, they shall be accepted only if they specify the total number of specimens already exported in the current year, including those covered by the permit in question, and the quota for the species concerned. 3. Re-export certificates issued by third countries shall be accepted only if they specify the country of origin and the number and date of issue of the relevant export permit and, where applicable, the country of last re-export and the number and date of issue of the relevant re-export certificate, or if they contain a satisfactory justification for the omission of such information. CHAPTER III ISSUE, USE AND VALIDITY OF DOCUMENTS Article 8 Issue and use of documents 1. Documents shall be issued and used in accordance with the provisions and under the conditions laid down in this Regulation and in Regulation (EC) No 338/97, and in particular in Article 11(1) to (4) of the latter Regulation. In order to ensure compliance with those Regulations and with the provisions of national law adopted for their implementation, the issuing management authority may impose stipulations, conditions and requirements, which shall be set out in the documents concerned. 2. The use of documents shall be without prejudice to any other formalities relating to the movement of goods within the Community, to the introduction of goods into the Community or to their export or re-export therefrom, or to the issue of the documents used for such formalities. 3. Management authorities shall decide on the issue of permits and certificates within one month of the date of submission of a complete application. However, where the issuing management authority consults third parties, such a decision may be taken only after the satisfactory completion of such consultation. Applicants shall be notified of significant delays in processing their applications. Article 9 Shipments of specimens A separate import permit, import notification, export permit or re-export certificate shall be issued for each shipment of specimens shipped together as part of one load. Article 10 Validity of import and export permits, re-export certificates, travelling exhibition certificates, and personal ownership certificates 1. The period of validity of import permits issued in accordance with Articles 20 and 21 shall not exceed 12 months. An import permit shall, however, not be valid in the absence of a valid corresponding document from the country of export or re-export. 2. The period of validity of export permits and re-export certificates issued in accordance with Article 26 shall not exceed six months. 3. The period of validity of the travelling exhibition certificates and personal ownership certificates issued in accordance with in Articles 30 and 37 respectively shall not exceed three years. 4. After their expiry, the permits and certificates referred to in paragraphs 1, 2 and 3 shall be considered as void. 5. Travelling exhibition certificates or personal ownership certificates shall cease to be valid if the specimen is sold, lost, destroyed or stolen, or if ownership of the specimen is otherwise transferred, or, in the case of a live specimen, if it has died, escaped or been released to the wild. 6. The holder shall, without undue delay, return to the issuing management authority the original and all copies of any import permit, export permit, re-export certificate, travelling exhibition certificate or personal ownership certificate which has expired or which is unused or no longer valid. Article 11 Validity of used import permits and of the certificates referred to in Articles 47, 48, 49, 60 and 63 1. Copies for the holder of used import permits shall cease to be valid in the following cases: (a) where live specimens referred to therein have died; (b) where live animals referred to therein have escaped or have been released to the wild; (c) where specimens referred to therein have been destroyed; (d) where any of the entries in boxes 3, 6 or 8 no longer reflects the actual situation. 2. The certificates referred to in Articles 47, 48, 49 and 63 shall cease to be valid in the following cases: (a) where live specimens referred to therein have died; (b) where live animals referred to therein have escaped or have been released to the wild; (c) where specimens referred to therein have been destroyed; (d) where any of the entries in boxes 2 and 4 no longer reflects the actual situation. 3. Certificates issued in accordance with Articles 48 and 63 shall be transaction-specific unless the specimens covered by such certificates are uniquely and permanently marked. The management authority of the Member State in which the specimen is located may also, in consultation with the relevant scientific authority, decide to issue transaction specific certificates where it is considered that there are other factors relating to the conservation of the species that militate against the issuance of a specimen-specific certificate. 4. The certificates referred to in Article 48(1)(d) and Article 60 shall cease to be valid where the entry in box 1 no longer reflects the actual situation. Such documents shall, without undue delay, be returned to the issuing management authority which, where appropriate, may issue a certificate reflecting the required changes in accordance with Article 51. Article 12 Documents cancelled, lost, stolen, destroyed or expired 1. Where a permit or certificate is issued to replace a document that has been cancelled, lost, stolen or destroyed, or that, in the case of a permit or re-export certificate, has expired, the number of the replaced document and the reason for the replacement shall be indicated in the box for special conditions. 2. Where an export permit or re-export certificate has been cancelled, lost, stolen or destroyed, the issuing management authority shall inform the management authority of the country of destination and the Secretariat of the Convention thereof. Article 13 Time of application for import and (re)-export documents and assignation to a customs procedure 1. Import permits, export permits and re-export certificates shall, taking account of Article 8(3), be applied for in sufficient time to allow their issue prior to the introduction of specimens into or their export or re-export from the Community. 2. The assignation of specimens to a customs procedure shall not be authorised until after presentation of the requisite documents. Article 14 Validity of documents from third countries In the case of the introduction of specimens into the Community, the requisite documents from third countries shall be considered valid only where they have been issued for export or re-export from that country and used for that purpose prior to their last day of validity and are used for introduction of specimens into the Community no later than six months from their date of issue. However, certificates of origin for specimens of species listed in Annex C to Regulation (EC) No 338/97 may be used for the introduction of specimens into the Community until 12 months from their date of issue and travelling exhibition certificates and personal ownership certificates may be used for the introduction of specimens into the Community and for the purpose of applying for respective certificates in accordance with Articles 30 and 37 of this Regulation until three years from their date of issue. Article 15 Retrospective issue of certain documents 1. By way of derogation from Article 13(1) and Article 14 of this Regulation, and provided that the importer or (re-)exporter informs the competent management authority on arrival or before departure of the shipment of the reasons why the required documents are not available, documents for specimens of species listed in Annex B or C to Regulation (EC) No 338/97, as well as for specimens of species listed in Annex A to that Regulation and referred to in Article 4(5) thereof, may exceptionally be issued retrospectively. 2. The derogation provided for in paragraph 1 shall apply where the competent management authority of the Member State, in consultation with the competent authorities of a third country where appropriate, is satisfied that any irregularities which have occurred are not attributable to the importer or the (re-)exporter, and that the import or (re-)export of the specimens concerned is otherwise in compliance with Regulation (EC) No 338/97, the Convention and the relevant legislation of the third country. 3. Documents issued pursuant to paragraph 1 shall clearly indicate that they have been issued retrospectively and the reasons for such issue. In the case of Community import permits, Community export permits and Community re-export certificates, that information shall be indicated in box 23. 4. The Secretariat of the Convention shall be notified of export permits and re-export certificates issued in accordance with paragraphs 1, 2 and 3. Article 16 Specimens in transit through the Community Articles 14 and 15 of this Regulation shall apply mutatis mutandis to specimens of species listed in Annexes A and B to Regulation (EC) No 338/97 which are in transit through the Community where that transit is otherwise in accordance with the latter Regulation. Article 17 Phytosanitary certificates 1. In the case of artificially propagated plants of the species listed in Annexes B and C to Regulation (EC) No 338/97 and of artificially propagated hybrids produced from the unannotated species listed in Annex A thereto, the following shall apply: (a) Member States may decide that a phytosanitary certificate is to be issued instead of an export permit; (b) phytosanitary certificates issued by third countries shall be accepted instead of an export permit. 2. Where a phytosanitary certificate as referred to in paragraph 1 is issued, it shall include the scientific name at the species level or, if this is impossible for those taxa included by family in the Annexes to Regulation (EC) No 338/97, at the generic level. However, artificially propagated orchids and cacti listed in Annex B to Regulation (EC) No 338/97 may be referred to as such. Phytosanitary certificates shall also include the type and quantity of specimens and bear a stamp, seal or other specific indication stating that the specimens are artificially propagated as defined by CITES. Article 18 Simplified procedures with regard to certain trade in biological samples 1. In the case of trade that will have no impact on the conservation of the species concerned or only a negligible impact, simplified procedures on the basis of pre issued permits and certificates may be used for biological samples of the type and size specified in Annex XI, where those samples are urgently required to be used in the manner specified in that Annex and provided that the following conditions are satisfied: (a) each Member State must establish and maintain a register of the persons and bodies that may benefit from simplified procedures, hereinafter registered persons and bodies, as well as of the species that they may trade under such procedures, and must ensure that the register is reviewed by the management authority every five years; (b) Member States must provide registered persons and bodies with partially completed permits and certificates; (c) Member States must authorise registered persons or bodies to enter specific information on the face of the permit or certificate where the management authority of the relevant Member State has included the following items in box 23, or in an equivalent place, or in an annex to the permit or certificate: (i) a list of the boxes that registered persons or bodies are authorised to complete for each shipment; (ii) a place for the signature of the person who completed the document. If the list referred to in point (c)(i) includes scientific names, the management authority shall include an inventory of approved species on the face of the permit or certificate or in an annex thereto. 2. Persons and bodies may be entered in the register for a particular species only after a competent scientific authority has advised in accordance with Articles 4(1)(a), 4(2)(a), 5(2)(a) and 5(4) of Regulation (EC) No 338/97 that multiple transactions involving the biological samples listed in Annex XI to this Regulation will not have a harmful effect on the conservation status of the species in question. 3. The container in which biological samples referred to in paragraph 1 are shipped shall bear a label that specifies Muestras biolÃ ³gicas CITES, or CITES Biological Samples, or Ã chantillons biologiques CITES, as well as the number of the document issued in accordance with the Convention. Article 19 Simplified procedures with regard to export or re-export of dead specimens 1. In the case of the export or re-export of dead specimens of species, including any parts or derivatives thereof, listed in Annexes B and C to Regulation (EC) No 338/97, Member States may provide for the use of simplified procedures on the basis of pre-issued export permits or re-export certificates, provided that the following conditions are satisfied: (a) a competent scientific authority must advise that such export or re-export will have no detrimental impact on the conservation of the species concerned; (b) each Member State must establish and maintain a register of the persons and bodies that may benefit from simplified procedures, hereinafter registered persons and bodies, as well as of the species that they may trade under such procedures, and must ensure that the register is reviewed by the management authority every five years; (c) Member States must provide registered persons and bodies with partially completed export permits and re-export certificates; (d) Member States must authorise registered persons or bodies to enter specific information in boxes 3, 5, 8 and 9 or 10 of the permit or certificate provided that they comply with the following requirements: (i) they sign the completed permit or certificate in box 23; (ii) they immediately send a copy of the permit or certificate to the issuing management authority; (iii) they maintain a record which they produce to the competent management authority on request and which contains details of the specimens sold, including the species name, the type of specimen, the source of the specimen, the dates of sale and the names and addresses of the persons to whom they were sold. 2. The export or re-export referred to in paragraph 1 shall otherwise be in accordance with Article 5(4) and (5) of Regulation (EC) No 338/97. CHAPTER IV IMPORT PERMITS Article 20 Applications 1. The applicant for an import permit shall, where appropriate, complete boxes 1, 3 to 6 and 8 to 23 of the application form and boxes 1, 3, 4, 5 and 8 to 22 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may relate to more than one shipment. 2. The duly completed form shall be submitted to the management authority of the Member State of destination and shall contain the information and be accompanied by the documentary evidence that the authority deems necessary in order to enable it to determine whether, on the basis of Article 4 of Regulation (EC) No 338/97, a permit should be issued. The omission of information from the application must be justified. 3. Where an application is made for an import permit relating to specimens for which such an application has previously been rejected, the applicant shall inform the management authority of that fact. 4. For import permits concerning the specimens referred to in Article 64(1)(a) to (f), the applicant shall satisfy the management authority that the marking requirements laid down in Article 66 have been fulfilled. Article 21 Import permits issued for specimens of species included in Appendix I to the Convention and listed in Annex A to Regulation (EC) No 338/97 In the case of an import permit issued for specimens of species included in Appendix I to the Convention and listed in Annex A to Regulation (EC) No 338/97, the copy for the exporting or re-exporting country may be returned to the applicant for submission to the management authority of the country of export or re-export, for the purposes of the issue of an export permit or re-export certificate. The original of that import permit shall, in accordance with Article 4(1)(b)(ii) of that Regulation, be withheld pending presentation of the corresponding export permit or re-export certificate. Where the copy for the exporting or re-exporting country is not returned to the applicant, the latter shall be given a written statement that an import permit will be issued and on what conditions. Article 22 Documents to be surrendered by the importer to the customs office Without prejudice to Article 53, the importer or his authorised representative shall surrender all the following documents to the border customs office at the point of introduction into the Community, designated in accordance with Article 12(1) of Regulation (EC) No 338/97: (1) the original import permit (form 1); (2) the copy for the holder (form 2); (3) where specified in the import permit, any documentation from the country of export or re-export. Where appropriate, the importer or his authorised representative shall indicate in box 26 the number of the bill of lading or air waybill. Article 23 Handling by the customs office The customs office referred to in Article 22, or, where applicable, Article 53(1), shall, after completing box 27 of the original import permit (form 1) and the copy for the holder (form 2), return the latter to the importer or to his authorised representative. The original import permit (form 1) and any documentation from the country of export or re export shall be forwarded in accordance with Article 45. CHAPTER V IMPORT NOTIFICATIONS Article 24 Documents to be surrendered by the importer to the customs office 1. The importer or his authorised representative shall, where appropriate, complete boxes 1 to 13 of the original import notification (form 1) and the copy for the importer (form 2) and, without prejudice to Article 25, surrender them together with any documentation from the country of export or re-export to the border customs office at the point of introduction into the Community designated in accordance with Article 12(1) of Regulation (EC) No 338/97. 2. In the case of import notifications that relate to specimens of species listed in Annex C to Regulation (EC) No 338/97, customs offices may, where necessary, retain such specimens pending verification of the validity of the accompanying documents referred to in Article 4(3)(a) and (b) of that Regulation. Article 25 Handling by the customs office The customs office referred to in Article 24, or, where applicable, Article 53(1), shall, after completing box 14 of the original import notification (form 1) and the copy for the importer (form 2), return the latter to the importer or to his authorised representative. The original import notification (form 1) and any documentation from the country of export or re-export shall be forwarded in accordance with Article 45. CHAPTER VI EXPORT PERMITS AND RE-EXPORT CERTIFICATES Article 26 Applications 1. The applicant for an export permit or re-export certificate shall, where appropriate, complete boxes 1, 3, 4, 5 and 8 to 23 of the application form and boxes 1, 3, 4 and 5 and 8 to 22 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may relate to more than one shipment. 2. The duly completed form shall be submitted to the management authority of the Member State in whose territory the specimens are located and shall contain the information and be accompanied by the documentary evidence that the authority deems necessary to enable it to determine whether, on the basis of Article 5 of Regulation (EC) No 338/97, a permit/certificate should be issued. The omission of information from the application must be justified. 3. When an application is made for an export permit or a re-export certificate relating to specimens for which such an application has previously been rejected, the applicant shall inform the management authority of that fact. 4. For export permits and re-export certificates concerning specimens referred to in Article 65, the applicant shall satisfy the management authority that the marking requirements laid down in Article 66 have been fulfilled. 5. Where in support of an application for a re-export certificate, a copy for the holder of an import permit, or a copy for the importer of an import notification, or a certificate issued on the basis thereof is presented, such documents shall be returned to the applicant only after amendment of the number of specimens for which the document remains valid. Such a document shall not be returned to the applicant if the re-export certificate is granted for the total number of specimens for which the document is valid, or where the document is replaced in accordance with Article 51. 6. The management authority shall establish the validity of any supporting documents, where necessary in consultation with a management authority of another Member State. 7. Paragraphs 5 and 6 shall apply where a certificate is presented in support of an application for an export permit. 8. Where, under the supervision of a management authority of a Member State, specimens have been individually marked so as to allow an easy reference to the documents referred to in paragraphs 5 and 7, those documents shall not be required to be physically presented together with the application, provided that their number is included in the application. 9. In the absence of the supporting evidence referred to in paragraphs 5 to 8, the management authority shall establish the legal introduction into or acquisition in the Community of the specimens to be (re-)exported, where necessary in consultation with a management authority of another Member State. 10. Where, for the purposes of paragraphs 3 to 9, a management authority consults a management authority of another Member State, the latter shall respond within a period of one week. Article 27 Documents to be surrendered by the (re-)exporter to the customs office The (re-)exporter or his authorised representative shall surrender the original export permit or re-export certificate (form 1), the copy for the holder (form 2) and the copy for return to the issuing management authority (form 3) to a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97. Where appropriate, the (re-)exporter or his authorised representative shall indicate in box 26 the number of the bill of lading or air waybill. Article 28 Handling by the customs office The customs office referred to in Article 27 shall, after completing box 27, return the original export permit or re-export certificate (form 1) and the copy for the holder (form 2) to the (re )exporter or to his authorised representative. The copy for return to the issuing management authority (form 3) of the export permit or re export certificate shall be forwarded in accordance with Article 45. Article 29 Pre-issued permits for nurseries Where, in compliance with the guidelines adopted by the Conference of the Parties to the Convention, a Member State registers nurseries which export artificially propagated specimens of species included in Annex A to Regulation (EC) No 338/97, it may make pre issued export permits for species listed in Annexes A or B to that Regulation available to the nurseries concerned. In box 23 of those pre-issued export permits, the registration number of the nursery shall be indicated, as well as the following statement: Permit valid only for artificially propagated plants as defined by CITES Resolution Conf. 11.11 (Rev. CoP13). Valid only for the following taxa: ¦. CHAPTER VII TRAVELLING EXHIBITION CERTIFICATES Article 30 Issue 1. Member States may issue travelling exhibition certificates in respect of legally acquired specimens which form part of a travelling exhibition and which meet either of the following criteria: (a) they were born and bred in captivity in accordance with Articles 54 and 55, or artificially propagated in accordance with Article 56; (b) they were acquired in, or introduced into, the Community before the provisions relating to species listed in Appendices I, II or III to the Convention, or in Annex C to Regulation (EEC) No 3626/82, or in Annexes A, B and C to Regulation (EC) No 338/97 became applicable to them. 2. In the case of live animals, a travelling exhibition certificate shall cover only one specimen. 3. A continuation sheet shall be attached to the travelling exhibition certificate, for use in accordance with Article 35. 4. In the case of specimens other than live animals, the management authority shall attach to the travelling exhibition certificate an inventory sheet displaying, in respect of each specimen, all the information required by boxes 8 to 18 of the model form set out in Annex III. Article 31 Use A travelling exhibition certificate may be used as follows: (1) as an import permit, in accordance with Article 4 of Regulation (EC) No 338/97; (2) as an export permit or re-export certificate, in accordance with Article 5 of Regulation (EC) No 338/97; (3) as a certificate, in accordance with Article 8(3) of Regulation (EC) No 338/97, for the sole purpose of allowing the specimens to be displayed to the public. Article 32 Issuing authority 1. Where the travelling exhibition originates in the Community, the issuing authority for a travelling exhibition certificate shall be the management authority of the Member State in which the travelling exhibition originates. 2. Where the travelling exhibition originates in a third country, the issuing authority for a travelling exhibition certificate shall be the management authority of the Member State of first destination and the issue of that certificate shall be based on the provision of an equivalent certificate, issued by that third country. 3. Where, during a stay in a Member State, an animal covered by a travelling exhibition certificate gives birth, the management authority of that Member State shall be notified and shall issue a permit or certificate as appropriate. Article 33 Requirement for specimens 1. Where a specimen is covered by a travelling exhibition certificate, all the following requirements shall be met: (a) the specimen must be registered by the issuing management authority; (b) the specimen must be returned to the Member State in which it is registered before the date of expiry of the certificate; (c) the specimen must be uniquely and permanently marked, in accordance with Article 66 in the case of live animals, or otherwise identified in such a way that the authorities of each Member State into which the specimen enters can verify that the certificate corresponds to the specimen being imported or exported. 2. In the case of travelling exhibition certificates issued in accordance with Article 32(2), points (a) and (b) of paragraph 1 of this Article shall not apply. In such cases, the certificate shall include the following text in box 20: This certificate is not valid unless accompanied by an original travelling exhibition certificate issued by a third country. Article 34 Applications 1. The applicant for a travelling exhibition certificate shall, where appropriate, complete boxes 3 and 9 to 18 of the application form (form 3) and boxes 3 and 9 to 18 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may be for more than one certificate. 2. The duly completed form shall be submitted to the management authority of the Member State in which the specimens are located, or in the case referred to in Article 32(2), to the management authority of the Member State of first destination, together with the necessary information and the documentary evidence that that authority deems necessary so as to enable it to determine whether a certificate should be issued. The omission of information from the application must be justified. 3. Where an application is made for a certificate relating to specimens for which such an application has previously been rejected, the applicant shall inform the management authority of that fact. Article 35 Documents to be surrendered to the customs office by the holder 1. In the case of a travelling exhibition certificate issued in accordance with Article 32(1), the holder or his authorised representative shall, for verification purposes, surrender the original of that certificate (form 1), and the original and a copy of the continuation sheet, to a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97. The customs office shall, after completing the continuation sheet, return the original documents to the holder or his authorised representative, endorse the copy of the continuation sheet and forward that endorsed copy to the relevant management authority in accordance with Article 45. 2. In the case of a travelling exhibition certificate issued in accordance with Article 32(2), paragraph 1 of this Article shall apply, except that the holder or his authorised representative shall also submit the original certificate and the continuation sheet issued by the third country for verification purposes. The customs office shall, after completing both continuation sheets, return the original travelling exhibition certificates and continuation sheets to the importer or his authorised representative and forward an endorsed copy of the continuation sheet of the certificate issued by the Member State's management authority to that authority in accordance with Article 45. Article 36 Replacement A travelling exhibition certificate that has been lost, stolen or destroyed may be replaced only by the authority which issued it. The replacement shall bear the same number, if possible, and the same date of validity as the original document, and shall include, in box 20, the following statement: This certificate is a true copy of the original. CHAPTER VIII PERSONAL OWNERSHIP CERTIFICATE Article 37 Issue 1. Member States may issue personal ownership certificates to the legal owner of legally acquired live animals, held for personal non-commercial purposes, which meet either of the following criteria: (a) they were born and bred in captivity in accordance with Articles 54 and 55; (b) they were acquired in, or introduced into, the Community before the provisions relating to species listed in Appendices I, II or III to the Convention, or in Annex C to Regulation (EEC) No 3626/82, or in Annexes A, B and C to Regulation (EC) No 338/97 became applicable to them. 2. A personal ownership certificate shall cover only one specimen. 3. A continuation sheet shall be attached to the certificate for use in accordance with Article 42. Article 38 Use Provided that the specimen covered by a personal ownership certificate is accompanied by its legal owner, the certificate may be used as follows: (1) as an import permit in accordance with Article 4 of Regulation (EC) No 338/97; (2) as an export permit or re-export certificate in accordance with Article 5 of Regulation (EC) No 338/97, where the country of destination so agrees. Article 39 Issuing authority 1. Where the specimen originates within the Community, the issuing authority for a personal ownership certificate shall be the management authority of the Member State in whose territory the specimen is located. 2. Where the specimen is introduced from a third country, the issuing authority for a personal ownership certificate shall be the management authority of the Member State of first destination and the issue of that certificate shall be based on the provision of an equivalent document, issued by that third country. 3. The personal ownership certificate shall include the following text in box 23 or in an appropriate annex to the certificate: Valid for multiple cross-border movements where the specimen is accompanied by its owner. Legal owner to retain original form. The specimen covered by this certificate may not be sold or otherwise transferred except in accordance with Article 43 of Commission Regulation (EC) No 865/2006. This certificate is non-transferable. If the specimen dies, is stolen, destroyed or lost, or if it is sold or if ownership of the specimen is otherwise transferred, this certificate must be immediately returned to the issuing management authority. This certificate is not valid unless accompanied by a continuation sheet, which must be stamped and signed by a customs official at each border crossing. This certificate shall in no way affect the right to adopt stricter national measures regarding restrictions or conditions for the holding/keeping of live animals. 4. Where, during a stay in a Member State, an animal covered by a personal ownership certificate gives birth, the management authority of that State shall be notified and shall issue a permit or certificate as appropriate. Article 40 Requirements for specimens 1. Where a specimen is covered by a personal ownership certificate, the following requirements shall be met: (a) the specimen must be registered by the management authority of the Member State in which the owner has his usual residence; (b) the specimen must be returned to the Member State in which it is registered before the date of expiry of the certificate; (c) the specimen may not be used for commercial purposes except subject to the conditions provided for in Article 43; (d) the specimen must be uniquely and permanently marked in accordance with Article 66. 2. In the case of personal ownership certificates issued in accordance with Article 39(2), points (a) and (b) of paragraph 1 of this Article shall not apply. In such cases, the certificate shall include the following text in box 23: This certificate is not valid unless accompanied by an original personal ownership certificate issued by a third country and unless the specimen to which it relates is accompanied by its owner. Article 41 Applications 1. The applicant for a personal ownership certificate shall, where appropriate, complete boxes 1, 4 and 6 to 23 of the application form and boxes 1, 4 and 6 to 22 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may be for more than one certificate. 2. The duly completed form shall be submitted to a management authority of the Member State in which the specimens are located, or in the case referred to in Article 39(2), to the management authority of the Member State of first destination, together with the necessary information and the documentary evidence that that authority deems necessary so as to enable it to determine whether a certificate should be issued. The omission of information from the application must be justified. Where an application is made for a certificate relating to specimens for which such an application has previously been rejected, the applicant shall inform the management authority of that fact. Article 42 Documents to be surrendered by the holder to the customs office 1. In the case of the import, export or re-export of a specimen covered by a personal ownership certificate issued in accordance with Article 39(1), the holder of the certificate shall, for verification purposes, surrender the original of that certificate (form 1) and the original and a copy of the continuation sheet to a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97. The customs office shall, after completing the continuation sheet, return the original documents to the holder, endorse the copy of the continuation sheet and forward that endorsed copy to the relevant management authority in accordance with Article 45 of this Regulation. 2. In the case of a personal ownership certificate issued in accordance with Article 39(2), paragraph 1 of this Article shall apply, except that the holder shall also submit for verification purposes the original certificate issued by the third country. The customs office shall, after completing both continuation sheets, return the original documents to the holder and forward an endorsed copy of the continuation sheet of the certificate issued by the Member State's management authority to that authority in accordance with Article 45. Article 43 Sales of specimens covered Where the holder of a personal ownership certificate issued in accordance with Article 39(1) of this Regulation wishes to sell the specimen, he shall first surrender the certificate to the issuing management authority and, where the specimen belongs to a species listed in Annex A to Regulation (EC) No 338/97, shall apply to the competent authority for a certificate in accordance with Article 8(3) of that Regulation. Article 44 Replacement A personal ownership certificate that has been lost, stolen or destroyed may be replaced only by the authority which issued it. The replacement shall bear the same number, if possible, and the same date of validity as the original document, and shall include, in box 20, the following statement: This certificate is a true copy of the original. CHAPTER IX CUSTOMS PROCEDURE Article 45 Forwarding of documents presented to customs offices 1. Customs offices shall without delay forward to the relevant management authority of their Member State all documents which have been presented to them in accordance with Regulation (EC) No 338/97 and this Regulation. Management authorities receiving such documents shall without delay forward those issued by other Member States to the relevant management authorities, together with any supporting documents issued in accordance with the Convention. 2. By way of derogation from paragraph 1, customs offices may confirm the presentation of documents issued by the management authority of their Member State in electronic form. CHAPTER X CERTIFICATES PROVIDED FOR IN ARTICLES 5(2)(b), 5(3), 5(4), 8(3) AND 9(2)(b) OF REGULATION (EC) No 338/97 Article 46 Issuing authority Certificates provided for in Articles 5(2)(b), 5(3), 5(4), 8(3) and 9(2)(b) of Regulation (EC) No 338/97 may be issued by the management authority of the Member State in which the specimens are located, on receiving an application in accordance with Article 50 of this Regulation. Article 47 Certificates provided for in Article 5(2)(b), (3) and (4) of Regulation (EC) No 338/97 (certificates required for export or re-export) The certificates provided for in Article 5(2)(b), (3) and (4) of Regulation (EC) No 338/97 shall indicate which of the following statements apply in the case of the specimens covered: (1) they were taken from the wild in accordance with the legislation of the Member State of origin; (2) they were abandoned or had escaped and were recovered in accordance with the legislation of the Member State where the recovery took place; (3) they were acquired in, or introduced into the Community, in accordance with Regulation (EC) No 338/97; (4) they were acquired in, or introduced into the Community, before 1 June 1997 in accordance with Regulation (EEC) No 3626/82; (5) they were acquired in, or introduced into, the Community before 1 January 1984 in accordance with the Convention; (6) they were acquired in, or introduced into, the territory of a Member State before the Regulations referred to in points (3) or (4) or the Convention became applicable to them, or became applicable in that Member State. Article 48 Certificate provided for in Article 8(3) of Regulation (EC) No 338/97 (certificate for commercial use) 1. A certificate for the purposes of Article 8(3) of Regulation (EC) No 338/97 shall state that specimens of species listed in Annex A thereto are exempted from one or more of the prohibitions laid down in Article 8(1) of that Regulation for any of the following reasons: (a) they were acquired in, or introduced into, the Community before the provisions relating to species listed in Annex A to Regulation (EC) No 338/97, or in Appendix I to the Convention, or in Annex C1 to Regulation (EEC) No 3626/82 became applicable to them; (b) they originate in a Member State and were taken from the wild in accordance with the legislation of that Member State; (c) they are, or are parts of, or are derived from animals born and bred in captivity; (d) they are authorised to be used for one of the purposes referred to in Article 8(3)(c) and (e) to (g) of Regulation (EC) No 338/97. 2. The competent management authority of a Member State may deem an import permit acceptable as a certificate for the purposes of Article 8(3) of Regulation (EC) No 338/97 upon presentation of, the copy for the holder (form 2), if that form states that, as provided for in Article 8(3) thereof, the specimens are exempted from one or more of the prohibitions laid down in Article 8(1) of that Regulation. Article 49 Certificate provided for in Article 9(2)(b) of Regulation (EC) No 338/97 (certificate for movement of live specimens) A certificate for the purposes of Article 9(2)(b) of Regulation (EC) No 338/97 shall state that the movement of live specimens of a species listed in Annex A thereto, from the prescribed location indicated in the import permit, or in a previously issued certificate, is authorised. Article 50 Application for the certificates provided for in Articles 5(2)(b), 5(3), 5(4), 8(3) and 9(2)(b) of Regulation (EC) No 338/97 1. The applicant for the certificates provided for in Articles 5(2)(b), 5(3), 5(4), 8(3) and 9(2)(b) of Regulation (EC) No 338/97 shall, where appropriate, complete boxes 1, 2 and 4 to 19 of the application form and boxes 1 and 4 to 18 of the original and all copies. Member States may, however, provide that only an application form is to be completed, in which case such an application may be for more than one certificate. 2. The duly completed form shall be submitted to a management authority of the Member State in which the specimens are located, together with the necessary information and the documentary evidence that that authority deems necessary so as to enable it to determine whether a certificate should be issued. The omission of information from the application must be justified. Where an application is made for a certificate relating to specimens for which such an application has previously been rejected, the applicant shall inform the management authority of that fact. Article 51 Amendments to permits, notifications and certificates 1. Where a shipment, covered by a copy for the holder (form 2) of an import permit, or a copy for the importer (form 2) of an import notification, or a certificate, is split or where, for other reasons, the entries in those documents no longer reflect the actual situation, the management authority may take either of the following actions: (a) it may make the necessary amendments to those documents in accordance with Article 4(2). (b) it may issue one or more corresponding certificates for the purposes referred to in Articles 47 and 48. For the purposes of point (b), the management authority must first establish the validity of the document to be replaced, where necessary in consultation with the management authority of another Member State. 2. Where certificates are issued to replace a copy for the holder (form 2) of an import permit, or a copy for the importer (form 2) of an import notification, or a previously issued certificate, that document shall be retained by the management authority issuing the certificate. 3. A permit, notification or certificate that has been lost, stolen or destroyed may be replaced only by the authority which issued it. 4. Where, for the purposes of paragraph 1, a management authority consults a management authority of another Member State, the latter shall respond within a period of one week. CHAPTER XI LABELS Article 52 Use of labels 1. The labels referred to in Article 2(6) shall be used only for the movement between duly registered scientists and scientific institutions of non-commercial loans, donations and exchanges of herbarium specimens, preserved, dried or embedded museum specimens and live plant material for scientific study. 2. A registration number shall be attributed to the scientists and scientific institutions referred to in paragraph 1 by the management authority of the Member State in which they are located. That registration number shall contain five digits, the first two of which shall be the two-letter ISO country code for the Member State concerned and the last three a unique number assigned to each institution by the competent management authority. 3. The scientists and scientific institutions concerned shall complete boxes 1 to 5 of the label and, by the return of the part of the label provided for that purpose, immediately inform the management authority with which they are registered of all details about the use of every label. CHAPTER XII DEROGATIONS FROM CUSTOMS PROCEDURES AS REFERRED TO IN ARTICLE 4(7) OF REGULATION (EC) No 338/97 Article 53 Customs offices other than the border customs office at the point of introduction 1. Where a shipment to be introduced into the Community arrives at a border customs office by sea, air or rail for dispatch by the same mode of transport, and without intermediate storage, to another customs office in the Community designated in accordance with Article 12(1) of Regulation (EC) No 338/97, the completion of checks and the presentation of import documents shall take place at the latter. 2. Where a shipment has been checked at a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97 and is dispatched to another customs office for any subsequent customs procedure, the latter shall require presentation of the copy for the holder (form 2) of an import permit, completed in accordance with Article 23 of this Regulation, or the copy for the importer (form 2) of an import notification, completed in accordance with Article 24 of this Regulation, and may carry out any checks it deems necessary in order to establish compliance with Regulation (EC) No 338/97 and this Regulation. CHAPTER XIII SPECIMENS BORN AND BRED IN CAPTIVITY AND ARTIFICIALLY PROPAGATED SPECIMENS Article 54 Specimens born and bred in captivity of animal species Without prejudice to Article 55, a specimen of an animal species shall be considered to be born and bred in captivity only if a competent management authority, in consultation with a competent scientific authority of the Member State concerned, is satisfied that the following criteria are met: (1) the specimen is, or is derived from, the offspring born or otherwise produced in a controlled environment of either of the following: (a) parents that mated or had gametes otherwise transferred in a controlled environment, if reproduction is sexual; (b) parents that were in a controlled environment when development of the offspring began, if reproduction is asexual; (2) the breeding stock was established in accordance with the legal provisions applicable to it at the time of acquisition and in a manner not detrimental to the survival of the species concerned in the wild; (3) the breeding stock is maintained without the introduction of specimens from the wild, except for the occasional addition, in accordance with the legal provisions applicable and in a manner not detrimental to the survival of the species concerned in the wild, of animals, eggs or gametes exclusively for one or more of the following purposes: (a) to prevent or alleviate deleterious inbreeding, the magnitude of such addition being determined by the need for new genetic material; (b) to dispose of confiscated animals in accordance with Article 16(3) of Regulation (EC) No 338/97; (c) exceptionally, for use as breeding stock; (4) the breeding stock has itself produced second or subsequent generation offspring (F2, F3 and so on) in a controlled environment, or is managed in a manner that has been demonstrated to be capable of reliably producing second-generation offspring in a controlled environment. Article 55 Establishment of ancestry Where, for the purposes of Articles 54, 62(1) or 63(1), a competent authority considers it necessary to establish the ancestry of an animal through the analysis of blood or other tissue, such analysis or the necessary samples shall be made available in a manner established by that authority. Article 56 Artificially propagated specimens of plant species 1. A specimen of a plant species shall be considered to be artificially propagated only if a competent management authority, in consultation with a competent scientific authority of the Member State concerned, is satisfied that the following criteria are met: (a) the specimen is, or is derived from, plants grown from seeds, cuttings, divisions, callus tissues or other plant tissues, spores or other propagules under controlled conditions; (b) the cultivated parental stock was established in accordance with the legal provisions applicable to it on the date of acquisition and is maintained in a manner not detrimental to the survival of the species in the wild; (c) the cultivated parental stock is managed in such a way that its long-term maintenance is guaranteed; (d) in the case of grafted plants, both the root stock and the graft have been artificially propagated in accordance with points (a), (b) and (c). For the purposes of point (a), controlled conditions refers to a non-natural environment that is intensively manipulated by human intervention, which may include but is not limited to tillage, fertilisation, weed control, irrigation, or nursery operations such as potting, bedding and protecting from weather. 2. Timber taken from trees grown in monospecific plantations shall be considered to be artificially propagated in accordance with paragraph 1. CHAPTER XIV PERSONAL AND HOUSEHOLD EFFECTS Article 57 Introduction and reintroduction into the Community of personal and household effects 1. The derogation from Article 4 of Regulation (EC) No 338/97 for personal or household effects, provided for in Article 7(3) of that Regulation, shall not apply to specimens used for commercial gain, sold, displayed for commercial purposes, kept for sale, offered for sale or transported for sale. That derogation shall only apply to specimens, including hunting trophies, if they meet one of the following conditions: (a) they are contained in the personal luggage of travellers coming from a third country; (b) they are contained in the personal property of a natural person transferring his normal place of residence from a third country to the Community; (c) they are hunting trophies taken by a traveller and imported at a later date. 2. The derogation from Article 4 of Regulation (EC) No 338/97 for personal or household effects, provided for in Article 7(3) of that Regulation, shall not apply to specimens of species listed in Annex A thereto where they are introduced into the Community for the first time by a person normally residing in, or taking up residence in, the Community. 3. The first introduction into the Community of personal or household effects, including hunting trophies, by a person normally residing in the Community and involving specimens of species listed in Annex B to Regulation (EC) No 338/97 shall not require the presentation to customs of an import permit, provided that the original of a (re-)export document and a copy thereof are presented. Customs shall forward the original in accordance with Article 45 of this Regulation and return the stamped copy to the holder. 4. The reintroduction into the Community, by a person normally residing in the Community, of personal or household effects, including hunting trophies, that are specimens of species listed in Annex A or B to Regulation (EC) No 338/97 shall not require the presentation to customs of an import permit, provided that one of the following is presented: (a) the customs-endorsed copy for the holder (form 2) of a previously used Community import or export permit; (b) the copy of the (re-)export document referred to in paragraph 3; (c) proof that the specimens were acquired within the Community. 5. By way of derogation from paragraphs 3 and 4, the introduction or re-introduction into the Community of the following items listed in Annex B to Regulation (EC) No 338/97 shall not require the presentation of a (re-)export document or an import permit: (a) caviar of sturgeon species (Acipenseriformes spp.), up to a maximum of 250 grams per person; (b) rainsticks of Cactaceae spp., up to three per person; (c) dead worked specimens of Crocodylia spp., excluding meat and hunting trophies, up to four per person; (d) shells of Strombus gigas, up to three per person. Article 58 Export and re-export from the Community of personal and household effects 1. The derogation from Article 5 of Regulation (EC) No 338/97 for personal or household effects, provided for in Article 7(3) of that Regulation, shall not apply to specimens used for commercial gain, sold, displayed for commercial purposes, kept for sale, offered for sale or transported for sale. That derogation shall apply to specimens only if they meet one of the following conditions: (a) they are contained in the personal luggage of travellers going to a third country; (b) they are contained in the personal property of a natural person transferring his normal place of residence from the Community to a third country. 2. In the case of export, the derogation from Article 5 of Regulation (EC) No 338/97 for personal or household effects, provided for in Article 7(3) of that Regulation, shall not apply to specimens of species listed in Annexes A or B to that Regulation. 3. The re-export, by a person normally residing in the Community, of personal or household effects, including personal hunting trophies, that are specimens of species listed in Annexes A or B to Regulation (EC) No 338/97 shall not require the presentation to customs of a re-export certificate, provided that one of the following is presented: (a) the customs-endorsed copy for the holder (form 2) of a previously used Community import or export permit; (b) the copy of the (re-)export document referred to in Article 57(3) of this Regulation; (c) proof that the specimens were acquired within the Community. 4. By way of derogation from paragraphs 2 and 3, the export or re-export of the items listed in points (a) to (d) of Article 57(5) shall not require the presentation of a (re )export document. CHAPTER XV EXEMPTIONS AND DEROGATIONS Article 59 Exemptions from Article 8(1) of Regulation (EC) No 338/97 as provided for in Article 8(3) thereof 1. The exemption for specimens referred to in Article 8(3)(a), (b) and (c) of Regulation (EC) No 338/97 shall be granted only if the applicant has satisfied the competent management authority that the conditions referred to therein and in Article 48 of this Regulation are met. 2. The exemption for specimens referred to in Article 8(3)(d) of Regulation (EC) No 338/97 shall be granted only if the applicant has satisfied the competent management authority, the latter having consulted a competent scientific authority, that the conditions referred to in Article 48 of this Regulation are met and that the specimens concerned were born and bred in captivity or artificially propagated in accordance with Articles 54, 55 and 56 of this Regulation. 3. The exemption for specimens referred to in Article 8(3)(e), (f) and (g) of Regulation (EC) No 338/97 shall be granted only if the applicant has satisfied the competent management authority, the latter having consulted with a competent scientific authority, that the conditions referred to therein and in Article 48 of this Regulation are met. 4. The exemption for specimens referred to in Article 8(3)(h) of Regulation (EC) No 338/97 shall be granted only if the applicant has satisfied the competent management authority that the specimens concerned were taken from the wild in a Member State in compliance with its legislation. 5. An exemption provided for in Article 8(3) of Regulation (EC) No 338/97 shall be granted with regard to live vertebrates only if the applicant has satisfied the competent management authority that the relevant provisions of Article 66 of this Regulation have been met. Article 60 Derogation from Article 8(1) of Regulation (EC) No 338/97 for the benefit of scientific institutions Without prejudice to Article 9 of Regulation (EC) No 338/97 a derogation from the prohibition laid down in Article 8(1) thereof may be granted to scientific institutions, approved by a management authority in consultation with a scientific authority, by the issue of a certificate covering all specimens in their collection of species listed in Annex A to that Regulation, that are intended for either of the following: (1) captive breeding or artificial propagation from which conservation benefits will accrue to the species concerned; (2) research or education aimed at the preservation or conservation of the species concerned. Any sale of specimens covered by such a certificate may be made only to other scientific institutions holding such a certificate. Article 61 Exemptions from Article 8(1) and (3) of Regulation (EC) No 338/97 Without prejudice to Article 9 of Regulation (EC) No 338/97, neither the prohibition laid down in Article 8(1) thereof of the purchase, offer of purchase, or acquisition of specimens of species listed in Annex A thereto for commercial purposes nor the provision laid down in Article 8(3) thereof, to the effect that exemptions from those prohibitions are to be granted by the issue of a certificate on a case-by-case basis, shall apply where the specimens involved meet either of the following criteria: (1) they are covered by one of the specimen-specific certificates provided for in Article 48 of this Regulation; (2) they are covered by one of the general exemptions provided for in Article 62 of this Regulation. Article 62 General exemptions from Article 8(1) and (3) of Regulation (EC) No 338/97 The provision laid down in Article 8(3) of Regulation (EC) No 338/97, to the effect that exemptions from the prohibitions in Article 8(1) are to be granted by the issue of a certificate on a case-by-case basis, shall not apply to, and no certificate shall be required for, the following: (1) specimens of captive born and bred animals of the species listed in Annex X to this Regulation, and hybrids thereof, provided that specimens of annotated species are marked in accordance with Article 66(1) of this Regulation; (2) artificially propagated specimens of plant species; (3) worked specimens that were acquired more than 50 years previously as defined in Article 2(w) of Regulation (EC) No 338/97. Article 63 Pre-issued certificates under Article 8(3) of Regulation (EC) No 338/97 1. For the purposes of Article 8(3)(d) of Regulation (EC) No 338/97, a Member State may make pre-issued certificates available to breeders approved for that purpose by a management authority, provided that they maintain breeding records and that they produce those records, on request, to the competent management authority. Such certificates shall, in box 20, include the following statement: Certificate only valid for the following taxon/taxa: ¦ 2. For the purposes of Article 8(3)(d) and (h) of Regulation (EC) No 338/97, a Member State may make pre-issued certificates available to persons who have been approved by a management authority to sell on the basis of such certificates dead captive-bred specimens and/or small numbers of dead specimens legally taken from the wild within the Community, provided that any such person meets the following requirements: (a) he maintains a record, which is produced on request to the competent management authority and which contains details of specimens/species sold, the cause of death if known, the persons from whom specimens were acquired and the persons to whom they were sold; (b) he submits an annual report to the competent management authority which contains details of sales during that year, the type and number of specimens, the species concerned and how the specimens were acquired. CHAPTER XVI MARKING REQUIREMENTS Article 64 Marking of specimens for the purpose of imports and commercial activities within the Community 1. Import permits for the following items shall be issued only if the applicant has satisfied the competent management authority that the specimens have been individually marked in accordance with Article 66(6): (a) specimens that derive from a captive breeding operation that was approved by the Conference of the Parties to the Convention; (b) specimens that derive from a ranching operation that was approved by the Conference of the Parties to the Convention; (c) specimens from a population of a species listed in Appendix I to the Convention for which an export quota has been approved by the Conference of the Parties to the Convention; (d) raw tusks of African elephant and cut pieces thereof that are both 20 cm or more in length and 1 kg or more in weight; (e) raw, tanned and/or finished crocodilian skins, flanks, tails, throats, feet, backstrips and other parts thereof that are exported to the Community, and entire raw, tanned, or finished crocodilian skins and flanks that are re-exported to the Community; (f) live vertebrates of species listed in Annex A to Regulation (EC) No 338/97 that belong to a travelling exhibition; (g) any container of caviar of Acipenseriformes spp., including tins, jars or boxes into which such caviar is directly packed. 2. For the purposes of Article 8(5) of Regulation (EC) No 338/97, all containers of caviar as specified in point (g) of paragraph 1 of this Article shall be marked in accordance with Article 66(6) of this Regulation, subject to the additional requirements set out in Article 66(7) thereof. Article 65 Marking of specimens for the purpose of export and re-export 1. Re-export certificates for specimens referred to in Article 64(1)(a) to (d) and (f) that were not substantially modified shall be issued only if the applicant has satisfied the management authority that the original marks are intact. 2. Re-export certificates for entire raw, tanned, and/or finished crocodilian skins and flanks shall be issued only if the applicant has satisfied the management authority that the original tags are intact or, where the original tags have been lost or removed, the specimens have been marked with a re-export tag. 3. Export permits and re-export certificates for any container of caviar as specified in point (g) of Article 64(1) shall be issued only if the container is marked in accordance with Article 66(6). 4. Export permits shall be issued with regard to live vertebrates of species listed in Annex A to Regulation (EC) No 338/97 only if the applicant has satisfied the competent management authority that the relevant requirements laid down in Article 66 of this Regulation have been met. Article 66 Marking methods 1. For the purposes of Articles 33(1), 40(1), 59(5), and 65(4), paragraphs 2 and 3 of this Article shall apply. 2. Captive born and bred birds shall be marked in accordance with paragraph 8, or, where the competent management authority is satisfied that this method is not appropriate because of the physical or behavioural properties of the animal, by means of a uniquely numbered, unalterable microchip transponder conforming to ISO Standards 11784: 1996 (E) and 11785: 1996 (E). 3. Live vertebrates other than captive born and bred birds shall be marked by means of a uniquely numbered unalterable microchip transponder conforming to ISO Standards 11784: 1996 (E) and 11785: 1996 (E), or, where the competent management authority is satisfied that this method is not appropriate because of the physical or behavioural properties of the specimen/species, the specimens concerned shall be marked by means of uniquely numbered rings, bands, tags, tattoos or similar means, or be made identifiable by any other appropriate means. 4. Articles 33(1), 40(1), 48(2), 59(5) and 65(4) shall not apply where the competent management authority is satisfied that, at the time of issue of the relevant certificate, the physical properties of the specimens involved do not allow the safe application of any marking method. Where that is the case, the management authority concerned shall issue a transaction specific certificate and shall record that fact in box 20 of the certificate, or, where a marking method can be safely applied at a later date, shall include the appropriate stipulations therein. Specimen-specific certificates, travelling exhibition certificates and personal ownership certificates shall not be issued in respect of such specimens. 5. Specimens marked by means of a microchip transponder other than one conforming to ISO Standards 11784: 1996 (E) and 11785: 1996 (E) before 1 January 2002, or by means of one of the methods referred to in paragraph 3 before 1 June 1997, or in compliance with paragraph 6 before their introduction into the Community, shall be deemed to have been marked in compliance with paragraphs 2 and 3. 6. The specimens referred to in Articles 64(1) and 65 shall be marked in accordance with the method approved or recommended by the Conference of the Parties to the Convention for the specimens concerned and, in particular, the containers of caviar referred to in Article 64(1)(g), 64(2) and 65(3) shall be individually marked by means of non-reusable labels affixed to each primary container. 7. Only those (re-)packaging plants that are licensed by the management authority of a Member State shall be entitled to process and package or re-package caviar for export, re-export or intra-Community trade. Licensed (re-)packaging plants shall be required to maintain adequate records of the quantities of caviar imported, exported, re-exported, produced in situ or stored, as appropriate. These records must be available for inspection by the management authority in the relevant Member State. A unique registration code shall be attributed to each such (re-)packaging plant by that management authority. 8. Captive born and bred birds, as well as other birds born in a controlled environment shall be marked by means of a uniquely marked seamlessly closed leg-ring. A seamlessly closed leg-ring refers to a ring or band in a continuous circle, without any break or join, which has not been tampered with in any way, of a size which cannot be removed from the bird when its leg is fully grown after having been applied in the first days of the bird's life and which has been commercially manufactured for that purpose. Article 67 Humane marking methods Where, in the territory of the Community, the marking of live animals requires the attachment of a tag, band, ring or other device, or the marking of a part of the animal's anatomy, or the implantation of microchip transponders, this shall be undertaken with due regard to humane care, well-being and natural behaviour of the specimen concerned. Article 68 Mutual recognition of marking methods 1. The competent authorities of the Member States shall recognise marking methods approved by the competent authorities of other Member States that comply with Article 66. 2. Where a permit or certificate is required pursuant to this Regulation, full details of the marking of the specimen shall be provided on such a document. CHAPTER XVII REPORTS AND INFORMATION Article 69 Reports on imports, exports and re-exports 1. Member States shall collect data on imports into and exports and re-exports from the Community that have taken place on the basis of permits and certificates issued by their management authorities, irrespective of the actual place of introduction or (re )export. Member States shall, in compliance with Article 15(4)(a) of Regulation (EC) No 338/97, report that information to the Commission, relating to a calendar year, in accordance with the time schedule set out in paragraph 4 of this Article, for species listed in Annexes A, B and C to that Regulation, in a computerised form and in accordance with the Guidelines for the preparation and submission of CITES annual reports issued by the Secretariat of the Convention. The reports shall include information on seized and confiscated shipments. 2. The information referred to in paragraph 1 shall be presented in two separate parts, as follows: (a) a part on imports, exports and re-exports of specimens of species listed in the Appendices to the Convention; (b) a part on imports, exports and re-exports of specimens of other species listed in Annexes A, B and C to Regulation (EC) No 338/97 and on the introduction into the Community of specimens of species listed in Annex D thereto. 3. With regard to imports of shipments containing live animals, Member States shall, where possible, maintain records of the percentage of specimens of species listed in Annexes A and B to Regulation (EC) No 338/97 which were dead at the time of introduction into the Community. 4. The information referred to in paragraphs 1, 2 and 3 shall be communicated to the Commission for each calendar year before 15 June of the following year on a species-by-species basis and per country of (re-)export. 5. The information referred to in Article 15(4)(c) of Regulation (EC) No 338/97 shall include details on legislative, regulatory and administrative measures taken to implement and enforce the provisions of Regulation (EC) No 338/97 and of this Regulation. In addition, Member States shall report on the following aspects: (a) persons and bodies registered in accordance with Articles 18 and 19 of this Regulation; (b) scientific institutions registered in accordance with Article 60 of this Regulation; (c) breeders approved in accordance with Article 63 of this Regulation; (d) caviar (re-)packaging plants licensed in accordance with Article 66(7) of this Regulation; (e) their use of phytosanitary certificates in accordance with Article 17 of this Regulation. Article 70 Amendments to the Annexes to Regulation (EC) No 338/97 1. With a view to the preparation of amendments to Regulation (EC) No 338/97 pursuant to Article 15(5) of that Regulation, Member States shall, with regard to species already listed in the Annexes to that Regulation and those that may be eligible for listing, forward all relevant information to the Commission relating to the following aspects: (a) their biological and trade status; (b) the uses to which specimens of such species are put; (c) methods of controlling specimens in trade. 2. Any draft amendments to Annexes B or D to Regulation (EC) No 338/97 pursuant to Article 3(2)(c) or (d), or Article 3(4)(a) of that Regulation shall be submitted by the Commission to the Scientific Review Group, referred to in Article 17 of that Regulation, for advice before they are submitted to the Committee. CHAPTER XVIII FINAL PROVISIONS Article 71 Rejection of applications for import permits 1. Immediately on the establishment of a restriction in accordance with Article 4(6) of Regulation (EC) No 338/97 and until such time as it is lifted, Member States shall reject applications for import permits concerning specimens exported from the affected country or countries of origin. 2. By way of derogation from paragraph 1, an import permit may be issued where an application for an import permit was submitted prior to the establishment of the restriction, and the competent management authority of the Member State is satisfied that a contract or order exists for which payment has been made or as a result of which the specimens have already been shipped. 3. The period of validity of an import permit issued under paragraph 2 shall not exceed one month. 4. Save where otherwise provided, the restrictions referred to in paragraph 1 shall not apply to the following specimens: (a) specimens born and bred in captivity in accordance with Articles 54 and 55, or artificially propagated in accordance with Article 56; (b) specimens being imported for the purposes specified in Article 8(3)(e), (f) or (g) of Regulation (EC) No 338/97; (c) specimens, alive or dead, that are part of the household possessions of persons moving into the Community to take up residence there. Article 72 Transitional measures 1. Certificates issued in accordance with Article 11 of Regulation (EEC) No 3626/82 and Article 22 of Commission Regulation (EEC) No 3418/83 (4) may continue to be used for the purposes of Articles 5(2)(b), 5(3)(b), (c) and (d), Article 5(4), and Article 8(3)(a) and (d) to (h) of Regulation (EC) No 338/97. 2. Exemptions granted from the prohibitions laid down in Article 6(1) of Regulation (EEC) No 3626/82 shall remain valid until their last day of validity, where specified. 3. Member States may continue to issue import and export permits, re-export certificates, travelling exhibition and personal ownership certificates in the form laid out in Annex I to Regulation (EC) No 1808/2001 for one year after the entry into force of this Regulation. Article 73 Notification of implementing provisions Each Member State shall notify to the Commission and the Secretariat to the Convention the provisions which it adopts specifically for the application of this Regulation and all legal instruments used and measures taken for the application and enforcement thereof. The Commission shall communicate this information to the other Member States. Article 74 Repeal Regulation (EC) No 1808/2001 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex XII. Article 75 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 61, 3.3.1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 1332/2005 (OJ L 215, 19.8.2005, p. 1). (2) OJ L 384, 31.12.1982, p. 1. Regulation as last amended by Commission Regulation (EC) No 2727/95 (OJ L 284, 28.11.1995, p. 3). (3) OJ L 250, 19.9.2001, p. 1. (4) OJ L 344, 7.12.1983, p. 1. ANNEX I Instructions and explanations 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate, the full name and address of the legal owner. 2. The period of validity of an export permit or re-export certificate shall not exceed six months and of an import permit 12 months. The period of validity of a Personal Ownership Certificate shall not exceed three years. After its last day of validity, this document is void and the original and all copies must be returned by the holder to the issuing management authority without undue delay. An import permit is not valid where the corresponding CITES document from the (re-)exporting country was used for (re-)export after its last day of validity or if the date of introduction into the Community is more than six months from its date of issue. 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate. 5. To be left blank in the case of a personal ownership certificate. 6. For live specimens of Annex A species other than captive bred or artificially propagated specimens, the issuing authority may prescribe the location at which they are to be kept by including details thereof in this box. Any movement, except for urgent veterinary treatment and provided the specimens are returned directly to their authorised location, then requires prior authorisation from the competent management authority. 8. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 9/10. Use the units of quantity and/or net mass in accordance with those contained in Annex VII to Regulation (EC) No 865/2006. 11. Enter the number of the CITES Appendix (I, II or III) in which the species is listed at the date of issue of the permit/certificate. 12. Enter the letter of the Annex to Regulation (EC) No 338/97 (A, B or C) in which the species is listed at the date of issue of the permit/certificate. 13. Use one of the following codes to indicate the source: W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (1) O Pre-convention (1) U Source unknown (must be justified) 14. Use one of the following codes to indicate the purpose for which the specimens are to be (re-)exported/imported: B Breeding in captivity or artificial propagation E Educational G Botanical gardens H Hunting trophies L Law enforcement/judicial/forensic M Medical (including bio-medical research) N Reintroduction or introduction into the wild P Personal Q Circuses and travelling exhibitions S Scientific T Commercial Z Zoos 15 to 17. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity or artificially propagated. Where this is a third country, boxes 16 and 17 must contain details of the relevant permit. Where specimens originating in a Member State of the Community are exported from another, only the name of the Member State of origin must be mentioned in box 15. 18 to 20. The country of last re-export is, in the case of a re-export certificate, the re-exporting third country from which the specimens were imported before being re-exported from the Community. In the case of an import permit, it is the re-exporting third country from which the specimens are to be imported. Boxes 19 and 20 must contain details of the relevant re-export certificate. 21. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation (EC) No 865/2006. 23 to 25. For official use only. 26. The importer/(re)exporter or his agent must, where appropriate, indicate the number of the bill of lading or air waybill. 27. To be completed by the customs office of introduction into the Community or that of (re-)export as appropriate. In the case of introduction, the original (form 1) must be returned to the management authority of the Member State concerned and the copy for the holder (form 2) to the importer In the case of (re-)export, the copy for return by customs to the issuing authority (form 3) must be returned to the management authority of the Member State concerned and the original (form 1) and the copy for the holder (form 2) to the (re )exporter. Instructions and explanations 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate, the full name and address of the legal owner. 2. The period of validity of an export permit or re-export certificate shall not exceed six months and of an import permit 12 months. The period of validity of a personal ownership certificate shall not exceed three years. After its last day of validity, this document is void and the original and all copies must be returned by the holder to the issuing management authority without undue delay. An import permit is not valid where the corresponding CITES document from the (re-)exporting country was used for (re-)export after its last day of validity or if the date of introduction into the Community is more than six months from its date of issue. 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate. 5. To be left blank in the case of a personal ownership certificate. 6. For live specimens of Annex A species other than captive bred or artificially propagated specimens, the issuing authority may prescribe the location at which they are to be kept by including details thereof in this box. Any movement, except for urgent veterinary treatment and provided the specimens are returned directly to their authorised location, then requires prior authorisation from the competent management authority. 8. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 9/10. Use the units of quantity and/or net mass in accordance with those contained in Annex VII to Regulation (EC) No 865/2006. 11. Enter the number of the CITES Appendix (I, II or III) in which the species is listed at the date of issue of the permit/certificate. 12. Enter the letter of the Annex to Regulation (EC) No 338/97 (A, B or C) in which the species is listed at the date of issue of the permit/certificate. 13. Use one of the following codes to indicate the source: W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (2) O Pre-convention (2) U Source unknown (must be justified) 14. Use one of the following codes to indicate the purpose for which the specimens are to be (re-)exported/imported: B Breeding in captivity or artificial propagation E Educational G Botanical gardens H Hunting trophies L Law enforcement/judicial/forensic M Medical (including bio-medical research) N Reintroduction or introduction into the wild P Personal Q Circuses and travelling exhibitions S Scientific T Commercial Z Zoos 15 to 17. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity or artificially propagated. Where this is a third country, boxes 16 and 17 must contain details of the relevant permit. Where specimens originating in a Member State of the Community are exported from another, only the name of the Member State of origin must be mentioned in box 15. 18 to 20. The country of last re-export is, in the case of a re-export certificate, the re-exporting third country from which the specimens were imported before being re-exported from the Community. In the case of an import permit, it is the re-exporting third country from which the specimens are to be imported. Boxes 19 and 20 must contain details of the relevant re-export certificate. 21. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation (EC) No 865/2006. 23 to 25. For official use only. 26. The importer/(re)exporter or his agent must, where appropriate, indicate the number of the bill of lading or air waybill. 27. To be completed by the customs office of introduction into the Community or that of (re-)export as appropriate. In the case of introduction, the original (form 1) must be returned to the management authority of the Member State concerned and the copy for the holder (form 2) to the importer In the case of (re )export, the copy for return by customs to the issuing authority (form 3) must be returned to the management authority of the Member State concerned and the original (form 1) and the copy for the holder (form 2) to the (re-)exporter. Instructions and explanations 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate, the full name and address of the legal owner. 2. The period of validity of an export permit or re-export certificate shall not exceed six months and of an import permit 12 months. The period of validity of a personal ownership certificate shall not exceed three years. After its last day of validity, this document is void and the original and all copies must be returned by the holder to the issuing management authority without undue delay. An import permit is not valid where the corresponding CITES document from the (re-)exporting country was used for (re-)export after its last day of validity or if the date of introduction into the Community is more than six months from its date of issue. 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate. 5. To be left blank in the case of a personal ownership certificate. 6. For live specimens of Annex A species other than captive bred or artificially propagated specimens, the issuing authority may prescribe the location at which they are to be kept by including details thereof in this box. Any movement, except for urgent veterinary treatment and provided the specimens are returned directly to their authorised location, then requires prior authorisation from the competent management authority. 8. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 9/10. Use the units of quantity and/or net mass in accordance with those contained in Annex VII to Regulation (EC) No 865/2006. 11. Enter the number of the CITES Appendix (I, II or III) in which the species is listed at the date of issue of the permit/certificate. 12. Enter the letter of the Annex to Regulation (EC) No 338/97 (A, B or C) in which the species is listed at the date of issue of the permit/certificate. 13. Use one of the following codes to indicate the source: W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (3) O Pre-convention (3) U Source unknown (must be justified) 14. Use one of the following codes to indicate the purpose for which the specimens are to be (re-)exported/imported: B Breeding in captivity or artificial propagation E Educational G Botanical gardens H Hunting trophies L Law enforcement/judicial/forensic M Medical (including bio-medical research) N Reintroduction or introduction into the wild P Personal Q Circuses and travelling exhibitions S Scientific T Commercial Z Zoos 15 to 17. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity or artificially propagated. Where this is a third country, boxes 16 and 17 must contain details of the relevant permit. Where specimens originating in a Member State of the Community are exported from another, only the name of the Member State of origin must be mentioned in box 15. 18 to 20. The country of last re-export is, in the case of a re-export certificate, the re-exporting third country from which the specimens were imported before being re-exported from the Community. In the case of an import permit, it is the re-exporting third country from which the specimens are to be imported. Boxes 19 and 20 must contain details of the relevant re-export certificate. 21. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation (EC) No 865/2006. 23 to 25. For official use only. 26. The importer/(re)exporter or his agent must, where appropriate, indicate the number of the bill of lading or air waybill. 27. To be completed by the customs office of introduction into the Community or that of (re-)export as appropriate. In the case of introduction, the original (form 1) must be returned to the management authority of the Member State concerned and the copy for the holder (form 2) to the importer In the case of (re-)export, the copy for return by customs to the issuing authority (form 3) must be returned to the management authority of the Member State concerned and the original (form 1) and the copy for the holder (form 2) to the (re )exporter. Instructions and explanations 1. Full name and address of the actual (re-)exporter, not of an agent. In the case of a personal ownership certificate, the full name and address of the legal owner. 2. Not applicable. 3. Full name and address of the actual importer, not of an agent. To be left blank in the case of a personal ownership certificate. 5. To be left blank in the case of a personal ownership certificate. 6. To be completed only on the application form in the case of live specimens of Annex A species other than captive bred or artificially propagated specimens. 8. Description must be as precise as possible and include a 3-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 9/10. Use the units of quantity and/or net mass in accordance with those contained in Annex VII to Regulation (EC) No 865/2006. 11. Enter the number of the CITES appendix (I, II or III) in which the species is listed at the date of issue of the permit/certificate. 12. Enter the letter of the Annex to Regulation (EC) No 338/97 (A, B or C) in which the species is listed at the date of application. 13. Use one of the following codes to indicate the source: W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (4) O Pre-convention (4) U Source unknown (must be justified) 14. Use one of the following codes to indicate the purpose for which the specimens are to be (re-)exported/imported: B Breeding in captivity or artificial propagation E Educational G Botanical gardens H Hunting trophies L Law enforcement/judicial/forensic M Medical (including bio-medical research) N Reintroduction or introduction into the wild P Personal Q Circuses and travelling exhibitions S Scientific T Commercial Z Zoos 15 to 17. The country of origin is the country where the specimens were taken form the wild, born and bred in captivity or artificially propagated. Where this is a third country, boxes 16 and 17 must contain details of the relevant permit. Where specimens originating in a Member State of the Community are exported from another, only the name of the Member State of origin must be mentioned in box 15. 18 to 20. The country of last re-export is, in the case of a re-export certificate, the re-exporting third country from which the specimens were imported before being re-exported from the Community. In the case of an import permit, it is the re-exporting third country from which the specimens are to be imported. Boxes 19 and 20 must contain details of the relevant re-export certificate. 21. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation (EC) No 865/2006. 23. Provide as many details as possible and justify any omissions to the information required above. (1) To be used only in conjunction with another source code. (2) To be used only in conjunction with another source code. (3) To be used only in conjunction with another source code. (4) To be used only in conjunction with another source code. ANNEX II Instructions and explanations 1. Enter full name and address of importer or authorised representative. 4. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity or artificially propagated. 5. Only applies where the country from which the specimens are imported is not the country of origin. 6. Description must be as precise as possible. 9. The scientific name must be the name used in Annex C or D to Regulation (EC) No 338/97. 10. Enter III for species listed in Appendix III to CITES. 12. Enter the letter (C or D) of the Annex to Regulation (EC) No 338/97 in which the species is listed. 13. The importer has to submit the signed original (form 1) and copy for the importer (form 2), where appropriate together with CITES Appendix III documents from the (re )exporting country to the customs office of introduction into the Community. 14. The customs office shall send the stamped original (form 1) to the management authority of his country and return the stamped copy for the importer (form 2) to the importer or his authorised representative. Instructions and explanations 1. Enter full name and address of importer or authorised representative. 4. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity or artificially propagated. 5. Only applies where the country from which the specimens are imported is not the country of origin. 6. Description must be as precise as possible. 9. The scientific name must be the name used in Annex C or D to Regulation (EC) No 338/97. 10. Enter III for species listed in Appendix III to CITES. 12. Enter the letter (C or D) of the Annex to Regulation (EC) No 338/97 in which the species is listed. 13. The importer has to submit the signed original (form 1) and copy for the importer (form 2), where appropriate together with CITES Appendix III documents from the (re )exporting country to the customs office of introduction into the Community. 14. The customs office shall send the stamped original (form 1) to the management authority of his country and return the stamped copy for the importer (form 2) to the importer or his authorised representative. ANNEX III Instructions and explanations 1. A unique number should be generated by the issuing management authority for the certificate. 2. The date of expiry of the document may not be more than three years after the date of issuance. Where the travelling exhibition originates from a third country the expiry date shall be no later than that indicated on the equivalent certificate from that country. 3. Complete the full name, permanent address and country of the owner of the specimen covered by the certificate. Absence of the signature of the owner renders the certificate invalid. 4. The name, address and country of the issuing management authority should already be pre-printed on the form. 5. This block has been pre-printed to indicate the validity of the certificate for multiple cross-border movements of the specimen with its exhibition for exhibition purposes only, allowing the specimens to be displayed to the public in accordance with Article 8(3) of Regulation (EC) No 338/97 and to clarify that the certificate is not to be collected but is to remain with the specimen/owner. This block also can be used to justify the omission of certain information. 6. This block has been pre-printed to indicate that cross-border movement is permitted to any country accepting this certificate as a matter of national law. 7. This block has been pre-printed with the code Q for circuses and travelling exhibitions. 8. Where appropriate, indicate the number of the security stamp affixed in block 19. 9. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 10. Describe, as precisely as possible, the specimen covered by the certificate, including identifying marks (tags, rings, unique markings, etc.) sufficient to permit the authorities of the country into which the exhibition enters to verify that the certificate corresponds to the specimen covered. The sex and age, at the time of the issuance of the certificate, should be recorded, where possible. 11. Indicate the total number of specimens. In the case of live animals it should normally be one. If more than one specimen, state see attached inventory. 12. Enter the number of the Appendix to the Convention (I, II or III) in which the species is listed at the time of issuance of the permit or certificate. 13. Enter the letter of the Annex to Regulation (EC) No. 338/97 (A, B or C) in which the species is listed at the time of issuance of the permit or certificate. 14. Use the codes below to indicate the source. This certificate may not be used for specimens with source code W, R, F or U unless they were acquired in, or were introduced into, the Community before the provisions relating to species listed in Appendices I, II or III to the Convention or Annex C to Regulation (EEC) No. 3626/82 or Annexes A, B and C to Regulation (EC) No. 338/97 became applicable to them and the code O is also used. W Specimens taken from the wild R Specimens originating from a ranching operation A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof U Source unknown (must be justified) O Pre-Convention (may be used in conjunction with any other code). 15/16. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity or artificially propagated. Where this is a third country, box 16 must contain details of the relevant permit. Where specimens originating in a Member State of the Community are exported from another, only the name of the Member State of origin must be mentioned in box 15. 17. This block must contain the exhibition registration number. 18. Enter the date of acquisition only for specimens which were acquired in or were introduced into, the Community before the provisions relating to species listed in Appendices I, II or III to the Convention or Annex C to Regulation (EEC) No 3626/82 or Annexes A, B and C to Regulation (EC) No 338/97 applied to them. 19. To be completed by the official who issues the certificate. A certificate may only be issued by the management authority of the country where an exhibition is based and only when the owner of the exhibition has registered full details of the specimen with that management authority. In the case of an exhibition originating in a third country, a certificate may only be issued by the management authority of the country of first destination. The name of the issuing official must be written in full. The seal, signature and, where appropriate, security stamp number, should be clearly legible. 20. This block may be used to refer to national legislation or additional special conditions placed on the cross-border movement by the issuing management authority. 21. This block has been pre-printed to refer to the attached continuation sheet, which should indicate all cross-border movements. Subject to point 5, upon expiration, this document must be returned to the issuing management authority. The holder or his authorised representative shall surrender the original of this certificate (form 1)  and, where applicable, the travelling exhibition certificate issued by a third country  for verification purposes and submit the accompanying continuation sheet or (where the certificate is issued on the basis of an equivalent certificate from a third country) the two continuation sheets and copies thereof to a customs office designated in accordance with Article 12(1) of Regulation (EC) No 338/97. The customs office shall, after completing the continuation sheet or sheets, return the original of this certificate (form 1), the original certificate issued by a third country (where applicable)  and the continuation sheet or sheets  to the holder or to his authorised representative and forward an endorsed copy of the continuation sheet of the certificate issued by Member State's management authority to the relevant management authority in accordance with Article 23 of Regulation 865/2006. Instructions and explanations 3. Complete the full name, permanent address and country of the owner of the specimen covered by the certificate (not of an agent). Absence of the signature of the owner renders the certificate invalid. 8. Where appropriate, indicate the number of the security stamp affixed in block 19. 9. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 10. Describe, as precisely as possible, the specimen covered by the certificate, including identifying marks (tags, rings, unique markings, etc.) sufficient to permit the authorities of the country into which the exhibition enters to verify that the certificate corresponds to the specimen covered. The sex and age, at the time of the issuance of the certificate, should be recorded, where possible. 11. Indicate the total number of specimens. In the case of live animals it should normally be one. If more than one specimen, state see attached inventory. 12. Enter the number of the Appendix to the Convention (I, II or III) in which the species is listed at the time of application. 13. Enter the letter of the Annex to Regulation (EC) No. 338/97 (A, B or C) in which the species is listed at the time of application. 14. Use the codes below to indicate the source. This certificate may not be used for specimens with source code W, R, F or U unless they were acquired in, or were introduced into, the Community before the provisions relating to species listed in Appendices I, II or III to the Convention or Annex C to Regulation (EEC) No. 3626/82 or Annexes A, B and C to Regulation (EC) No. 338/97 became applicable to them and the code O is also used. W Specimens taken from the wild R Specimens originating from a ranching operation A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof U Source unknown (must be justified) O Pre-Convention (may be used in conjunction with any other code). 15/16. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity, or artificially propagated. Where this is a third country (i.e. a non-EU country), box 16 must contain details of the relevant permit. Where specimens originating in a Member State of the Community are exported from another, only the name of the Member State of origin must be mentioned in box 15. 17. This block must contain the exhibition registration number. 18. Enter the date of acquisition only for specimens which were acquired in, or were introduced into, the Community before the provisions relating to species listed in Appendices I, II or III to the Convention or Annex C to Regulation (EEC) No. 3626/82 or Annexes A, B and C to Regulation (EC) No. 338/97 applied to them. 19. Provide as many details as possible and justify any omissions to the information required above. ANNEX IV ANNEX V Instructions and explanations 1. Full name and address of the holder of the certificate, not of an agent. 2. Only to be completed in case the import permit for the specimens concerned prescribes the location at which they are to be kept, or where specimens that were taken from the wild in a Member State shall be required to be kept at an authorised address. Any movement, except for urgent veterinary treatment and provided the specimens are returned directly to their authorized location, from the location indicated shall then be subject to prior authorization from the competent management authority (see box 19). 4. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 5/6. Use the units of quantity and/or net mass in accordance with those contained in Annex VII to Regulation (EC) No 865/2006. 7. Enter the number of the CITES Appendix (I, II or III) in which the species is listed at the date of issue of the permit/certificate. 8. Enter the letter of the Annex to Regulation (EC) No 338/97 (A, B or C) in which the species is listed at the date of issue of the permit/certificate. 9. Use one of the following codes to indicate the source: W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (1) O Pre-convention (1) U Source unknown (must be justified) 10 to 12. The country of origin is the country where the specimens were taken form the wild, born and bred in captivity, or artificially propagated. 13 to 15. The Member State of import is, where applicable, the Member State having issued the import permit for the specimens concerned. 16. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VIII to Regulation (EC) No 865/2006. Instructions and explanations 1. Full name and address of the applicant for the certificate, not of an agent. 2. To be completed only on the application form in the case of live specimens of Annex A species other than captive bred or artificially propagated specimens. 4. Description must be as precise as possible and include a three-letter code in accordance with Annex VII to Regulation (EC) No 865/2006 [laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein]. 5/6. Use the units of quantity and/or net mass in accordance with those contained in Annex VII to Regulation (EC) No 865/2006. 7. Enter the number of the CITES Appendix (I, II or III) in which the species is listed at the date of application. 8. Enter the letter of the Annex to Regulation (EC) No 338/97 (A, B or C) in which the species is listed at the date application. 9. Use one of the following codes to indicate the source: W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (2) O Pre-convention (2) U Source unknown (must be justified) 10 to 12. The country of origin is the country where the specimens were taken from the wild, born and bred in captivity, or artificially propagated. 13 to 15. The Member State of import is, where applicable, the Member State having issued the import permit for the specimens concerned. 16. The scientific name must be in accordance with the standard references for nomenclature referred to in Annex VII to Regulation (EC) No 865/2006. 18. Provide as many details as possible and justify any omissions to the information required above. (1) To be used only in conjunction with another source code. (2) To be used only in conjunction with another source code. ANNEX VI ANNEX VII Codes to be included in the description of specimens and units of measure to be used in permits and certificates pursuant to Article 5(1) and (2) Description Code Preferred units Alternative units Explanation Bark BAR kg Tree bark (raw, dried or powdered; unprocessed) Body BOD Number kg Substantially whole dead animals, including fresh or processed fish, stuffed turtles, preserved butterflies, reptiles in alcohol, whole stuffed hunting trophies, etc. Bone BON kg Number Bones, including jaws Calipee CAL kg Calipee or calipash (turtle cartilage for soup) Carapace CAP Number kg Raw or unworked whole shells of Testudinata species Carving CAR kg m3 Carvings (including wood, and including finished wood products such as furniture, musical instruments and handicrafts). NB: there are some species from which more than one type of product may be carved (e.g. horn and bone); where necessary, the description should therefore indicate the type of product (e.g. horn carving) Caviar CAV kg Unfertilised dead processed eggs from all species of Acipenseriformes; also known as roe Chips CHP kg Chips of timber, especially Aquilaria malaccensis and Pterocarpus santalinus Claw CLA Number kg Claws  e.g. of Felidae, Ursidae or Crocodylia (NB: turtle claws are usually scales and not real claws) Cloth CLO m2 kg Cloth  If the cloth is not made entirely from the hair of a CITES species, the weight of hair of the species concerned should instead, if possible, be recorded under HAI Coral (raw) COR kg Number Dead coral and coral rock, NB: the trade should be recorded by number of pieces only if the coral specimens are transported in water. Culture CUL Number of flasks, etc. Cultures of artificially propagated plants Derivatives DER kg/l Derivatives (other than those included elsewhere in this table) Dried plant DPL Number Dried plants  e.g. herbarium specimens Ear EAR Number Ears  Usually elephant Egg EGG Number kg Whole dead or blown eggs, (see also caviar) Egg (live) EGL Number kg Live eggs  usually birds and reptiles but includes fish and invertebrates Eggshell SHE g/kg Raw or unworked eggshell except whole eggs Extract EXT kg L Extract  usually plant extracts Feather FEA kg/Number of wings Number Feathers  in the case of objects (e.g. pictures) made of feathers, record the number of objects Fibre FIB kg M Fibres  e.g. plant fibre but includes strings of tennis rackets Fin FIN kg Fresh, frozen or dried fins and parts of fins Fingerlings FIG kg Number Juvenile fish of one or two years of age for the aquarium trade, hatcheries or for release operations Flower FLO kg Flowers Flower pot FPT Number Flower pots made from parts of a plant, e.g. treefern fibres (NB: live plants traded in so-called community pots should be recorded as live plants, not as flower pots) Frogs' legs LEG kg Frog legs Fruit FRU kg Fruit Foot FOO Number Feet  e.g. elephant, rhinoceros, hippopotamus, lion, crocodile, etc. Gall GAL kg Gall Gall bladder GAB Number kg Gall bladder Garment GAR Number Garments  including gloves and hats but not shoes. Includes trimming or decoration on garments Genitalia GEN kg Number Castrates and dried penes Graft rootstock GRS Number Graft rootstocks (without the grafts) Hair HAI kg G Hair  includes all animal hair, e.g. of elephant, yak, vicuÃ ±a, guanaco Horn HOR Number kg Horns  includes antlers Leather product (small) LPS Number Small manufactured products of leather, e.g. belts, braces, bicycle saddles, cheque book or credit card holders, earrings, handbags, key fobs, notebooks, purses, shoes tobacco pouches, wallets, watch-straps Leather product (large) LPL Number Large manufactured products of leather  e.g. briefcases, furniture, suitcases, travel trunks Live LIV Number Live animals and plants. Specimens of live coral transported in water should be recorded by number of pieces only. Leaf LVS Number kg Leaves Logs LOG m3 All wood in the rough, whether or not stripped of bark or sapwood, or roughly squared, for processing notably into sawn wood, pulpwood or veneer sheets. NB: trade in logs of special purpose timbers traded by weight (e.g. lignum vitae, Guaiacum spp.) should be recorded in kg. Meat MEA kg Meat, includes flesh of fish if not whole, (see body) Medicine MED kg/l Medicine Musk MUS g Musk Oil OIL kg L Oil  e.g. from turtles, seals, whales, fish, various plants Piece  bone BOP kg Pieces of bone, not manufactured Piece  horn HOP kg Pieces of horn, not manufactured  includes scrap Piece  ivory IVP kg Ivory pieces, not manufactured  includes scrap Plate PLA m2 Plates of fur-skins  includes rugs if made of several skins Powder POW kg Powder Root ROO Number kg Roots, bulbs, corms or tubers Sawn wood SAW m3 Wood simply sawn lengthwise or produced by a profile-chipping process; normally exceeds 6 mm in thickness. NB: trade in sawn wood of special purpose timbers traded by weight (e.g. lignum vitae, Guaiacum spp.) should be recorded in kg. Scale SCA kg Scale  e.g. of turtle, other reptiles, fish, pangolins Seed SEE kg Seeds Shell SHE Number kg Raw or unworked shell of molluscs Side SID Number Sides or flanks of skins; does not include crocodilian Tinga frames (see under skin) Skeleton SKE Number Substantially whole skeletons Skin SKI Number Substantially whole skins, raw or tanned, including crocodilian Tinga frames Skin piece SKP Number Skin pieces  includes scraps, raw or tanned Skull SKU Number Skulls Soup SOU kg L Soup  e.g. of turtle Specimen (scientific) SPE kg/l/ml Scientific specimens  includes blood, tissue, (e.g. kidney, spleen, etc.) histological preparations, etc. Stem STE Number kg Plant stems Swim bladder SWI kg Hydrostatic organ, including isinglass/sturgeon glue Tail TAI Number kg Tails  e.g. of caiman (for leather) or fox (for garment trimming, collars, boas, etc.) Tooth TEE Number kg Teeth  e.g. of whale, lion, hippopotamus, crocodile, etc. Timber TIM m3 kg Raw timber except saw-logs and sawn wood Trophy TRO Number Trophy  all the trophy parts of one animal if they are exported together: e.g. horns (2), skull, cape, backskin, tail and feet (i.e. 10 specimens) constitute one trophy. But if, for example, the skull and horns are the only specimens of an animal that are exported, then these items together should be recorded as one trophy. Otherwise the items should be recorded separately. A whole stuffed body is recorded under BOD. A skin alone is recorded under SKI. Tusk TUS Number kg Substantially whole tusks, whether or not worked. Includes tusks of elephant, hippopotamus, walrus, narwhal, but not other teeth. Veneer sheets  rotary veneer  slices veneer VEN m3, m2 kg Thin layers or sheets of wood of uniform thickness, usually 6 mm or less in thickness, usually peeled (rotary veneer) or sliced (sliced veneer), for use in making plywood, for veneering furniture, veneer containers, etc. Wax WAX kg Wax, includes ambergris Whole WHO kg Number Entire animal or plant (dead or alive) Key to units (equivalent non-metric measurements may be used) g = grams kg = kilograms l = litres cm3 = cubic centimetres ml = millilitres m = metres m2 = square metres m3 = cubic metres Number = number of specimens ANNEX VIII Standard references for nomenclature to be used pursuant to Article 5(4) to indicate scientific names of species in permits and certificates (a) Mammalia Wilson, D. E and Reeder, D. M. 1993. Mammal Species of the World: a Taxonomic and Geographic Reference. Second edition. Smithsonian Institution Press, Washington. [for all mammals  with the exception of the recognition of the following names for wild forms of species (in preference to names for domestic forms): Bos gaurus, Bos mutus, Bubalus arnee, Equus africanus, Equus przewalskii, Ovis orientalis ophion] Alperin, R. 1993. Callithrix argentata (Linnaeus, 1771): taxonomic observations and description of a new subspecies. Boletim do Museu Paraense Emilio Goeldi, Serie Zoologia 9: 317-328. [for Callithrix marcai] Dalebout, M. L., Mead, J. G., Baker, C. S., Baker, A. N. and van Helden, A. L. 2002. A new species of beaked whale Mesoplodon perrini sp. n. (Cetacea: Ziphiidae) discovered through phylogenetic analyses of mitochondrial DNA sequences. Marine Mammal Science 18: 577-608. [for Mesoplodon perrini] Ferrari, S. F. and Lopes, M. A. 1992. A new species of marmoset, genus Callithrix Erxleben 1777 (Callitrichidae, Primates) from western Brazilian Amazonia. Goeldiana Zoologia 12: 1-13. [for Callithrix nigriceps] Flannery, T. F. and Groves, C. P. 1998. A revision of the genus Zaglossus (Monotremata, Tachyglossidae), with description of new species and subspecies. Mammalia 62: 367-396. [for Zaglossus attenboroughi] Groves, C. P. 2000. The genus Cheirogaleus: unrecognised biodiversity in dwarf lemurs. International Journal of Primatology 21: 943-962. [for Cheirogaleus minusculus & Cheirogaleus ravus] van Helden, A. L., Baker, A. N., Dalebout, M. L., Reyes, J. C., van Waerebeek, K. and Baker, C. S. 2002. Resurrection of Mesoplodon traversii (Gray, 1874), senior synonym of M. bahamondi Reyes, van Waerebeek, CÃ ¡rdenas and YÃ ¡Ã ±ez, 1995 (Cetacea: Ziphiidae). Marine Mammal Science 18: 609-621. [for Mesoplodon traversii] Honess, P. E. and Bearder, S. K. 1997. Descriptions of the dwarf galago species of Tanzania. African Primates 2: 75-79. [for Galagoides rondoensis & Galagoides udzungwensis] Kingdon, J. 1997. The Kingdon fieldguide to African mammals. London, Academic Press. [for Miopithecus ogouensis] Kobayashi, S. and Langguth, A. 1999. A new species of titi monkey, Callicebus Thomas, from north-eastern Brazil (Primates, Cebidae). Revista Brasileira de Zoologia 16: 531-551. [for Callicebus coimbrai] Mittermeier, R. A., Schwarz, M. and Ayres, J. M. 1992. A new species of marmoset, genus Callithrix Erxleben, 1777 (Callitrichidae, Primates) from the Rio Maues Region, State of Amazonas, central Brazilian Amazonia. Goeldiana Zoologia 14: 1-17. [for Callithrix mauesi] Rasoloarison, R. M., Goodman, S. M. and Ganzhorn, J. U. 2000. Taxonomic revision of mouse lemurs (Microcebus) in the western portions of Madagascar. International Journal of Primatology 21: 963-1019. [for Microcebus berthae, Microcebus sambiranensis & Microcebus tavaratra] Rice, D. W. 1998. Marine Mammals of the World. Systematics and distribution. Special Publication Number 4: i-ix, 1-231. The Society for Marine Mammals. [for Balaenoptera] Richards, G. C. and Hall, L. S. 2002. A new flying-fox of the genus Pteropus (Chiroptera: Pteropodidae) from Torres Strait, Australia. Australian Zoologist 32: 69-75. [for Pteropus banakrisi] van Roosmalen, M. G. M., van Roosmalen, T., Mittermeier, R. A. and Rylands, A. B. 2000. Two new species of marmoset, genus Callithrix Erxleben, 1777 (Callitrichidae, Primates), from the TapajÃ ³s/Madeira interfluvium, south Central Amazonia, Brazil. Neotropical Primates 10 (Suppl.): 2-18. [for Callicebus bernhardi & Callicebus stephennashi] van Roosmalen, M. G. M, van Roosmalen, T., Mittermeier, R. A. and da Fonseca, G. A. B. 1998. A new and distinctive species of marmoset (Callitrichidae, Primates) from the lower Rio Aripuana, State of Amazonas, central Brazilian Amazonia. Goeldiana Zoologia 22: 1-27. [for Callithrix humilis] van Roosmalen, M. G. M., van Roosmalen, T., Mittermeier, R. A. and Rylands, A. B. 2000. Two new species of marmoset, genus Callithrix Erxleben, 1777 (Callitrichidae, Primates), from the TapajÃ ³s/Madeira interfluvium, south Central Amazonia, Brazil. Neotropical Primates 8: 2-18. [for Callithrix acariensis & Callithrix manicorensis] Schwartz, J. H. 1996. Pseudopotto martini: a new genus and species of extant lorisiform primate. Anthropological Papers of the American Museum of Natural History 78: 1-14. [for Pseudopotto martini] Silva Jr, J. and Noronha, M. 1996. Discovery of a new species of marmoset in the Brazilian Amazon. Neotropical Primates 4: 58-59. [for Callithrix saterei] Thalmann, U. and Geissmann, T. 2000. Distributions and geographic variation in the western woolly lemur (Avahi occidentalis) with description of a new species (A. unicolor). International Journal of Primatology 21: 915-941. [for Avahi unicolor] Wang, J. Y., Chou, L.-S. & White, B. N. 1999. Molecular Ecology 8: 1603-1612. [for Tursiops aduncus] Zimmerman, E., Cepok, S., Rakotoarison, N., Zietemann, V. and Radespiel, U. 1998. Sympatric mouse lemurs in north west Madagascar: a new rufous mouse lemur species (Microcebus ravelobensis). Folia Primatologica 69: 106-114. [for Microcebus ravelobensis] (b) Aves Morony, J. J., Bock, W. J. and Farrand, J., Jr. 1975. A Reference List of the Birds of the World. American Museum of Natural History. [for order- and family-level names for birds] Sibley, C. G. and Monroe, B. L., Jr. 1990. Distribution and Taxonomy of Birds of the World. Yale University Press, New Haven. Sibley, C. G. and Monroe, B. L., Jr. 1993. Supplement to the Distribution and Taxonomy of Birds of the World. Yale University Press, New Haven. [for bird species, except for Psittaciformes & Trochilidae] Collar, N. J. 1997. Family Psittacidae (Parrots). Pp. 280-477 in del Hoyo, J., Elliot, A. and Sargatal, J. eds. Handbook of the Birds of the World. Vol. 4. Sandgrouse to Cuckoos. Lynx Edicions, Barcelona. [for Psittacidae] Gaban-Lima, R., Raposo, M. A. and Hofling, E. 2002. Description of a new species of Pionopsitta (Aves: Psittacidae) endemic to Brazil. Auk 119: 815-819. [for Pionopsitta aurantiocephala] Howell, S. N. G. and Robbins, M. B. 1995. Species limits of the Least Pygmy-Owl (Glaucidium minutissimum) complex. Wilson Bulletin 107: 7-25. [for Glaucidium parkeri] Lafontaine, R. M. and Moulaert, N. 1998. A new species of scops owl (Otus: Aves): taxonomy and conservation status. Journal of African Zoology 112: 163-169. [for Otus moheliensis] Lambert, F. R. and Rasmussen, P. C. 1998. A new scops owl from Sangihe Island, Indonesia. Bulletin of the British Ornithologists ' Club 204-217. [for Otus collari] Olsen, J., Wink, M., Sauer-GÃ ¼rth, H. and Trost, S. 2002. A new Ninox owl from Sumba, Indonesia. Emu 102: 223-231. [for Ninoxsumbaensis] Rasmussen, P. C. 1998. A new scops-owl from Great Nicobar Island. Bulletin of the British Ornithologists ' Club 118: 141-153. [for Otus alius] Rasmussen, P. C. 1999. A new species of hawk-owl Ninox from North Sulawesi, Indonesia. Wilson Bulletin 111: 457-464. [for Ninox ios] Robbins, M. B. and Stiles, F. G. 1999. A new species of pygmy-owl (Strigidae: Glaucidium) from the Pacific slope of the northern Andes. Auk 116: 305-315. [for Glaucidium nubicola] Rowley, I. 1997. Family Cacatuidae (Cockatoos). Pp. 246-279 in del Hoyo, J., Elliot, A. and Sargatal, J. eds. Handbook of the Birds of the World. Vol. 4. Sandgrouse to Cuckoos. Lynx Edicions, Barcelona. [for Cacatuidae=Psittacidae] Schuchmann, K. L. 1999. Family Trochilidae (Hummingbirds). Pp. 468-680 in del Hoyo, J., Elliot, A. and Sargatal, J. eds. Handbook of the Birds of the World. Vol. 5. Barn-owls to Hummingbirds. Lynx Edicions, Barcelona. [for Trochilidae] da Silva, J. M. C., Coelho, G. and Gonzaga, P. 2002. Discovered on the brink of extinction: a new species of pygmy-owl (Strigidae: Glaucidium) from Atlantic forest of northeastern Brazil. Ararajuba 10 (2): 123-130 [for Glaucidium mooreorum] Whittaker, A. 2002. A new species of forest-falcon (Falconidae: Micrastur) from southeastern Amazonia and the Atlantic rainforests of Brazil. Wilson Bulletin 114 (4): 421-445. [for Micrastur mintoni] (c) Reptilia Andreone, F., Mattioli, F., Jesu, R. and Randrianirina, J. E. 2001. Two new chameleons of the genus Calumma from north-east Madagascar, with observations on hemipenial morphology in the Calumma furcifer group (Reptilia, Squamata, Chamaeleonidae). Herpetological Journal 11: 53-68. [for Calumma vatosoa & Calumma vencesi] Avila Pires, T. C. S. 1995. Lizards of Brazilian Amazonia. Zool. Verh. 299: 706 pp. [for Tupinambis] BÃ ¶hme, W. 1997. Eine neue ChamÃ ¤leon art aus der Calumma gastrotaenia  Verwandtschaft Ost-Madagaskars. Herpetofauna (Weinstadt) 19 (107): 5-10. [for Calumma glawi] BÃ ¶hme, W. 2003. Checklist of the living monitor lizards of the world (family Varanidae). Zoologische Verhandelingen. Leiden 341: 1-43. [for Varanidae] Broadley, D. G. 2002. CITES Standard reference for the species of Cordylus (Cordylidae, Reptilia) prepared at the request of the CITES Nomenclature Committee. CoP12 Inf. 14. [for Cordylus] Cei, J. M. 1993. Reptiles del noroeste, nordeste y este de la Argentina  herpetofauna de las selvas subtropicales, puna y pampa. Monografie XIV, Museo Regionale di Scienze Naturali. [for Tupinambis] Colli, G. R., PÃ ©res, A. K. and da Cunha, H. J. 1998. A new species of Tupinambis (Squamata: Teiidae) from central Brazil, with an analysis of morphological and genetic variation in the genus. Herpetologica 54: 477-492. [for Tupinambis cerradensis] Dirksen, L. 2002. Anakondas. NTV Wissenschaft. [for Eunectes beniensis] Hallmann, G., KrÃ ¼ger, J. and Trautmann, G. 1997. Faszinierende Taggeckos  Die Gattung Phelsuma: 1-229  Natur & Tier-Verlag. ISBN 3-931587-10-X. [for the genus Phelsuma] Harvey, M. B., Barker, D. B., Ammerman, L. K. and Chippindale, P. T. 2000. Systematics of pythons of the Morelia amethistina complex (Serpentes: Boidae) with the description of three new species. Herpetological Monographs 14: 139-185. [for Morelia clastolepis, Morelia nauta & Morelia tracyae, and elevation to species level of Morelia kinghorni] Hedges, B. S., Estrada, A. R. and Diaz, L. M. 1999. New snake (Tropidophis) from western Cuba. Copeia 1999(2): 376-381. [for Tropidophis celiae] Hedges, B. S. and Garrido, O. 1999. A new snake of the genus Tropidophis (Tropidophiidae) from central Cuba. Journal of Herpetology 33: 436-441. [for Tropidophis spiritus] Hedges, B. S., Garrido, O. and Diaz, L. M. 2001. A new banded snake of the genus Tropidophis (Tropidophiidae) from north-central Cuba. Journal of Herpetology 35: 615-617. [for Tropidophis morenoi] Hedges, B. S. and Garrido, O. 2002. Journal of Herpetology 36: 157-161. [for Tropidophis hendersoni] Jacobs, H. J. 2003. A further new emerald tree monitor lizard of the Varanus prasinus species group from Waigeo, West Irian (Squamata: Sauria: Varanidae). Salamandra 39(2): 65-74. [for Varanus boehmei] Jesu, R., Mattioli, F. and Schimenti, G. 1999. On the discovery of a new large chameleon inhabiting the limestone outcrops of western Madagascar: Furcifer nicosiai sp. nov. (Reptilia, Chamaeleonidae). Doriana 7(311): 1-14. [for Furcifer nicosiai] Karl, H.-V. and Tichy, G. 1999. Mauritiana 17: 277-284. [for turtles and tortoises] Keogh, J. S., Barker, D. G. and Shine, R. 2001. Heavily exploited but poorly known: systematics and biogeography of commercially harvested pythons (Python curtus group) in Southeast Asia. Biological Journal of the Linnean Society 73: 113-129. [for Python breitensteini & Python brongersmai] Klaver, C. J. J. and BÃ ¶hme, W. 1997. Chamaeleonidae. Das Tierreich 112: 85 pp. [for Bradypodion, Brookesia, Calumma, Chamaeleo & Furcifer  except for the recognition of Calumma andringitaensis, C. guillaumeti, C. hilleniusi & C. marojezensis as valid species] Manzani, P. R. and Abe, A. S. 1997. A new species of Tupinambis Daudin, 1802 (Squamata, Teiidae) from central Brazil. Boletim do Museu Nacional Nov. Ser. Zool. 382: 1-10. [for Tupinambis quadrilineatus] Manzani, P. R. and Abe, A. S. 2002. Arquivos do Museu Nacional, Rio de Janeiro 60(4): 295-302. [for Tupinambis palustris] Massary, J.-C. de and Hoogmoed, M. 2001. The valid name for Crocodilurus lacertinus auctorum (nec Daudin, 1802) (Squamata: Teiidae). Journal of Herpetology 35: 353-357. [for Crocodilurus amazonicus] McCord, W. P., Iverson, J. B., Spinks, P. Q. and Shaffer, H. B. 2000. A new genus of Geoemydid turtle from Asia. Hamadryad 25: 86-90. [for Leucocephalon] McCord, W. P. and Pritchard, P. C. H. 2002. A review of the softshell turtles of the genus Chitra, with the description of new taxa from Myanmar and Indonesia (Java). Hamadryad 27 (1): 11-56. [for Chitra vandijki] McDiarmid, R. W., Campbell, J. A. and TourÃ ©, T. A. 1999. Snake Species of the World. A Taxonomic and Geographic Reference. Volume 1. The Herpetologists League, Washington, DC. [for Loxocemidae, Pythonidae, Boidae, Bolyeriidae, Tropidophiidae & Viperidae  except for the retention of the genera Acrantophis, Sanzinia, Calabaria & Lichanura and the recognition of Epicrates maurus as a valid species] Nussbaum, R. A., Raxworthy, C. J., Raselimanana, A. P. and Ramanamanjato, J. B. 2000. New species of day gecko, Phelsuma Gray (Reptilia: Squamata: Gekkonidae), from the Reserve Naturelle Integrale d'Andohahela, south Madagascar. Copeia 2000: 763-770. [for Phelsuma malamakibo] PerÃ ¤lÃ ¤, J. 2001. A new species of Testudo (Testudines: Testudinidae) from the Middle East, with implications for conservation. Journal of Herpetology 35: 567-582. [for Testudo werneri] Pough, F. H., Andrews, R. M., Cadle, J. E., Crump, M. L., Savitzky, A. H. and Wells, K. D. 1998. Herpetology. [for delimitation of families within the Sauria] RÃ ¶sler, H., Obst, F. J. and Seipp, R. 2001. Eine neue Taggecko-Art von Westmadagaskar: Phelsuma hielscheri sp. n. (Reptilia: Sauria: Gekkonidae). Zool. Abhandl. Staatl. Mus. Tierk. Dresden 51: 51-60. [for Phelsuma hielscheri] Slowinski, J. B. and WÃ ¼ster, W. 2000. A new cobra (Elapidae: Naja) from Myanmar (Burma). Herpetologica 56: 257-270. [for Naja mandalayensis] Tilbury, C. 1998. Two new chameleons (Sauria: Chamaeleonidae) from isolated Afromontane forests in Sudan and Ethiopia. Bonner Zoologische BeitrÃ ¤ge 47: 293-299. [for Chamaeleo balebicornutus & Chamaeleo conirostratus] Webb, R. G. 2002. Observations on the Giant Softshell Turtle, Pelochelys cantorii, with description of a new species. Hamadryad 27 (1): 99-107. [for Pelochelys signifera] Wermuth, H. and Mertens, R. 1996 (reprint). SchildkrÃ ¶te, Krokodile, BrÃ ¼ckenechsen. Gustav Fischer Verlag, Jena. [for Crocodylia, Testudinata & Rhynchocephalia] Wilms, T. 2001. Dornschwanzagamen: Lebensweise, Pflege, Zucht: 1-142  Herpeton Verlag, ISBN 3-9806214-7-2. [for the genus Uromastyx] WÃ ¼ster, W. 1996. Taxonomic change and toxinology: systematic revisions of the Asiatic cobras Naja naja species complex. Toxicon 34: 339-406. [for Naja atra, Naja kaouthia, Naja oxiana, Naja philippinensis, Naja sagittifera, Naja samarensis, Naja siamensis, Naja sputatrix & Naja sumatrana] (d) Amphibia Frost, D. R., ed. 2002. Amphibian Species of the World: a taxonomic and geographic reference. http://research.amnh.org/herpetology/amphibia/index.html as of 23 August 2002. (e) Elasmobranchii, Actinopterygii & Sarcopterygii Eschmeier, W. N. 1998. Catalog of Fishes. 3 vols. California Academy of Sciences. [for all fishes] Horne, M. L., 2001. A new seahorse species (Syngnathidae: Hippocampus) from the Great Barrier Reef  Records of the Australian Museum 53: 243-246. [for Hippocampus] Kuiter, R. H., 2001. Revision of the Australian seahorses of the genus Hippocampus (Syngnathiformes: Syngnathidae) with a description of nine new species  Records of the Australian Museum 53: 293-340. [for Hippocampus] Kuiter, R. H., 2003. A new pygmy seahorse (Pisces: Syngnathidae: Hippocampus) from Lord Howe Island  Records of the Australian Museum 55: 113-116. [for Hippocampus] Lourie, S. A., and J. E. Randall, 2003. A new pygmy seahorse, Hippocampusdenise (Teleostei: Syngnathidae), from the Indo-Pacific  Zoological Studies 42: 284-291. [for Hippocampus] Lourie, S. A., A. C. J. Vincent and H. J. Hall, 1999. Seahorses. An identification guide to the world s species and their conservation. Project Seahorse, ISBN 0 9534693 0 1 (Second edition available on CD-ROM). [for Hippocampus] (f) Arachnida LourenÃ §o, W. R. and Cloudsley-Thompson, J. C. 1996. Recognition and distribution of the scorpions of the genus Pandinus Thorell, 1876 accorded protection by the Washington Convention. Biogeographica 72(3): 133-143. [for scorpions of the genus Pandinus] Platnick, N. I. 2004 and updates. The World Spider Catalog. Online edition at the following URL: http://research.amnh.org/entomology/spiders/catalog/THERAPHOSIDAE.html. [for spiders of the genus Brachypelma] (g) Insecta Matsuka, H. 2001. Natural History of Birdwing Butterflies: 1-367. Matsuka Shuppan, Tokyo. ISBN 4-9900697-0-6. [for birdwing butterflies of the genera Ornithoptera, Trogonoptera and Troides] FLORA The Plant-Book, second edition, [D. J. Mabberley, 1997, Cambridge University Press (reprinted with corrections 1998) [for the generic names of all plants included in the Appendices to the Convention, unless they are superseded by standard checklists adopted by the Conference of the Parties]. A Dictionary of Flowering Plants and Ferns, 8th edition, (J. C. Willis, revised by H. K. Airy Shaw, 1973, Cambridge University Press) [for generic synonyms not mentioned in The Plant-Book, unless they are superseded by standard checklists adopted by the Conference of the Parties as referenced in the remaining paragraphs below]. A World List of Cycads (D. W. Stevenson, R. Osborne and K. D. Hill, 1995; In: P. Vorster (Ed.), Proceedings of the Third International Conference on Cycad Biology, pp. 55-64, Cycad Society of South Africa, Stellenbosch) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Cycadaceae, Stangeriaceae & Zamiaceae. CITES Bulb Checklist (A. P. Davis et al., 1999, compiled by the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Cyclamen (Primulaceae) & Galanthus & Sternbergia (Liliaceae). CITES Cactaceae Checklist, second edition, (1999, compiled by D. Hunt, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Cactaceae. CITES Carnivorous Plant Checklist, second edition, (B. von Arx et al., 2001, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Dionaea, Nepenthes & Sarracenia. CITES Aloe and Pachypodium Checklist (U. Eggli et al., 2001, compiled by StÃ ¤dtische Sukkulenten-Sammlung, Zurich, Switzerland, in collaboration with Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Aloe & Pachypodium. World Checklist and Bibliography of Conifers (A. Farjon, 2001) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Taxus. CITES Orchid Checklist, (compiled by the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Cattleya, Cypripedium, Laelia, Paphiopedilum, Phalaenopsis, Phragmipedium, Pleione and Sophronitis (Volume 1, 1995); Cymbidium, Dendrobium, Disa, Dracula & Encyclia (Volume 2, 1997); & Aerangis, Angraecum, Ascocentrum, Bletilla, Brassavola, Calanthe, Catasetum, Miltonia, Miltonioides & Miltoniopsis, Renanthera, Renantherella, Rhynchostylis, Rossioglossum, Vanda & Vandopsis (Volume 3, 2001). The CITES Checklist of Succulent Euphorbia Taxa (Euphorbiaceae), Second edition (S. Carter and U. Eggli, 2003, published by the Federal Agency for Nature Conservation, Bonn, Germany) following notification of its publication and comments from the Parties, and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of succulent euphorbias. Dicksonia species of the Americas (2003, compiled by Bonn Botanic Garden and the Federal Agency for Nature Conservation, Bonn, Germany) following notification of its publication and comments from the Parties and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Dicksonia. The Checklist of CITES species (2005 and its updates) published by UNEP -WCMC may be used as an informal overview of the scientific names that were adopted by the Conference of the Parties for the animal species that are listed in the Appendices to the Convention, and as an informal summary of information contained in the standard references that were adopted for CITES nomenclature. ANNEX IX 1. Codes for the indication in permits and certificates of the purpose of a transaction, referred to in Article 5(5) B Breeding in captivity or artificial propagation E Educational G Botanical gardens H Hunting trophies L Law enforcement/judicial/forensic M Medical (including bio-medical research) N Reintroduction or introduction into the wild P Personal Q Circuses and travelling exhibitions S Scientific T Commercial Z Zoos 2. Codes for the indication in permits and certificates of the source of specimens, referred to in Article 5(6) W Specimens taken from the wild R Specimens originating from a ranching operation D Annex A animals bred in captivity for commercial purposes and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof A Annex A plants artificially propagated for non-commercial purposes and Annexes B and C plants artificially propagated in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof C Annex A animals bred in captivity for non-commercial purposes and Annexes B and C animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof F Animals born in captivity, but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof I Confiscated or seized specimens (1) O Pre-Convention (1) U Source unknown (must be justified) (1) To be used only in conjunction with another source code. ANNEX X ANIMAL SPECIES REFERRED TO IN ARTICLE 62(1) Aves ANSERIFORMES Anatidae Anas laysanensis Anas querquedula Aythya nyroca Branta ruficollis Branta sandvicensis Oxyura leucocephala GALLIFORMES Phasianidae Catreus wallichi Colinus virginianus ridgwayi Crossoptilon crossoptilon Crossoptilon mantchuricum Lophophurus impejanus Lophura edwardsi Lophura swinhoii Polyplectron emphanum Syrmaticus ellioti Syrmaticus humiae Syrmaticus mikado COLUMBIFORMES Columbidae Columba livia PSITTACIFORMES Psittacidae Cyanoramphus novaezelandiae Psephotus dissimilis PASSERIFORMES Fringillidae Carduelis cucullata ANNEX XI Types of biological samples referred to in Article 18 and their use Type of sample Typical size of sample Use of sample Blood, liquid Drops or 5 ml of whole blood in a tube with anticoagulant; may deteriorate in 36 hours Haematology and standard biochemical tests to diagnose disease; taxonomic research; biomedical research Blood, dry (smear) A drop of blood spread on a microscope slide, usually fixed with chemical fixative Blood counts and screening for disease parasites Blood, clotted (serum) 5 ml of blood in tube with or without a blood clot Serology and detection of antibodies for evidence of disease; biomedical research Tissues, fixed 5 mm3 pieces of tissues in a fixative Histology and electron microscopy to detect signs of disease; taxonomic research; biomedical research Tissues, fresh (excluding ova, sperm and embryos) 5 mm3 pieces of tissues, sometimes frozen Microbiology and toxicology to detect organisms and poisons; taxonomic research; biomedical research Swabs Tiny pieces of tissue in a tube on a swab Growing bacteria, fungi, etc. to diagnose disease Hair, skin, feathers, scales Small, sometimes tiny pieces of skin surface in a tube (up to 10 ml in volume) with or without fixative Genetic and forensic tests and detection of parasites and pathogens and other tests Cell lines and tissue cultures No limitation of sample size Cell lines are artificial products cultured either as primary or continuous cell lines that are used extensively in testing the production of vaccines or other medical products and taxonomic research (e.g. chromosome studies and extraction of DNA) DNA Small amounts of blood (up to 5 ml), hair, feather follicle, muscle and organ tissue (e.g. liver, heart, etc.), purified DNA, etc. Sex determination; identification; forensic investigations; taxonomic research; biomedical research Secretions, (saliva, venom, milk) 1-5 ml in vials Phylogenetic research, production of anti-venom, biomedical research ANNEX XII Correlation Table Regulation (EC) No 1808/2001 This Regulation Article 1 (a) and (b) Article 1 (1) and (2) Article 1 (c)  Article 1 (d), (e) and (f) Article 1 (3), (4) and (5)  Article 1 (6), (7) and (8) Article 2(1) and (2) Article 2(1) and (2)  Article 2(3) and (4) Article 2(3) and (4) Article 2(5) and (6) Article 3 Article 3 Article 4(1) and (2) Article 4(1) and (2) Article 4(3) (a) and (b) Article 5, first paragraph, (1) and (2)  Article 5, first paragraph, (3) Article 4(3) (c), (d) and (e) Article 5, first paragraph, (4), (5) and (6) Article 4(4) Article 6 Article 4(5) Article 7 Article 5 Article 8 Article 6 Article 9 Article 7(1) Article 10 Article 7(2) Article 11 Article 7(3) and (4) Article 12 Article 8(1) Article 13 Article 8(2) Article 14 Article 8(3) Article 15(1) and (2) Article 8(4) Article 15(3) and (4) Article 8(5) Article 16 Article 8(6) and (7) Article 17  Article 18-19 Article 9 Article 20 Article 10 Article 21 Article 11 Article 22 Article 12 Article 23 Article 13 Article 24 Article 14 Article 25 Article 15 Article 26 Article 16 Article 27 Article 17 Article 28 Article 18 Article 29  Articles 30-44 Article 19 Article 45 Article 20(1) Article 46 Article 20(2) Article 47 Article 20(3) (a) and (b) Article 48(1) (a) and (b) Article 20(3) (c)  Article 20(3) (d) and (e) Article 48(1) (c) and (d) Article 20(4) Article 49 Article 20(5) and (6) Article 50(1) and (2) Article 21 Article 51 Article 22 Article 52 Article 23 Article 53 Article 24 Article 54 Article 25 Article 55 Article 26 Article 56 Article 27(1) first and second indents and subsequent text Article 57(1) (a), (b) and (c) Article 27(2), (3) and (4) Article 57(2), (3) and (4) Article 27(5) (a) and (b) Article 57(5) (a) and (b)  Article 57(5) (c) and (d) Article 28(1), first and second indents Article 58(1) (a) and (b) Article 28(2) and (3) Article 58(2) and (3) Article 28(4) (a) and (b) Article 58(4) Article 29 Article 59 Article 30 Article 60 Article 31 Article 61 Article 32 Article 62 Article 33 Article 63 Article 34(1)  Article 34(2) (a) to (f) Article 64(1) (a) to (f) Article 34(2) (g) and (h) Article 64(2) Article 35(1) and (2) Article 65(1) and (2) Article 35(3) (a) and (b) Article 65(3)  Article 65(4) Article 36(1) Article 66(1), (2) and (3) Article 36(2) Article 66(4) Article 36(3) and (4) Article 66(5) and (6)  Article 66(7) Article 36(5) Article 66(8) Article 37 Article 67 Article 38 Article 68 Article 39 Article 69 Article 40 Article 70 Article 41 Article 71 Article 42 Article 74 Article 43 Article 72 Article 44 Article 73 Article 45 Article 75 Annex I Annex I Annex II Annex II  Annex III  Annex IV Annex III Annex V Annex IV Annex VI Annex V Annex VII Annex VI Annex VIII Annex VII Annex IX Annex VIII Annex X  Annex XI  Annex XII